                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLORADO



THE TURNER INSURANCE AGENCY, INC.,                         Case No: 1:18-cv-02104-DME-NYW
CECILIA TURNER, and
OBELISK CAPITAL MANAGEMENT, Individually
and on behalf of all others similarly situated,
                                          Plaintiff,

                    v.

FARMLAND PARTNERS INC.,
PAUL A. PITTMAN, and
LUCA FABBRI,
                                     Defendants.




STATE OF NEW YORK                      )
                                       ) ss:
COUNTY OF MONROE                       )




                                         REPLY REPORT

                                                   of

                                     GREGG M. EDWARDS


                                          March 10, 2021
                                                  TABLE OF CONTENTS

I. INTRODUCTION AND SUMMARY OF OPINIONS.......................................................... 1

II. RESPONSES TO CRITICISMS CONTAINED IN THE DUARTE-SILVA REPORT... 4
       A. Responses to Duarte-Silva’s Criticisms of My Indirect Evidence of Market
          Efficiency ..................................................................................................................... 4
              i) Duarte-Silva Opines that My Benchmarking Analysis Is Unsupported
                   and Unreliable ............................................................................................... 10
                   a) Benchmarking Analyses Provide an Empirical Basis for Determining
                       Appropriate Thresholds for Efficiency ................................................. 11
                   b) My Benchmarking Analysis is Consistent with Duarte-Silva’s Written
                       Work......................................................................................................... 13
                   c) My Benchmarking Analysis is Consistent with Those Discussed in
                       Published Research ................................................................................. 15
                   d) My Benchmarking Analysis Is Consistent with Those Used in the
                       Courts ....................................................................................................... 16
              ii) Duarte-Silva Opines that I Overstate Farmland’s Market Capitalization
                   Over a Substantial Portion of the Class Period.......................................... 18
              iii) Duarte-Silva Opines that NYSE DMMS are Irrelevant and that There is
                   No Evidence that Institutional Holdings of Farmland Suggest Market
                   Efficiency ....................................................................................................... 21
              iv) Duarte-Silva Opines That It Is Impossible to Conclude that the Level of
                   Short Interest in Farmland’s Shares Was Consistent with an Efficient
                   Market ............................................................................................................ 28
              v) Conclusion Regarding Duarte-Silva’s Criticisms of My Indirect Factors
                       33
       B. Responses to Duarte-Silva’s Criticisms of My Cause-and-Effect Evidence of
          Market Efficiency...................................................................................................... 33
              i) Duarte-Silva Opines that Farmland’s Market Model is Incapable of
                   Establishing a Cause-And-Effect Relationship Between Macro-Economic
                   News and a Corresponding Change in Farmland’s Stock Price .............. 36
              ii) Duarte-Silva Opines that Standard Event Study Analyses Are Incapable
                   of Establishing a Cause-and-Effect Relationship Between Firm-Specific
                   News and a Corresponding Change in Farmland’s Stock Price .............. 41
              iii) Duarte-Silva Provides Erroneous and Misleading Criticisms of My Event
                   Study Analyses .............................................................................................. 47
                   a) Duarte-Silva Ignores Commonly Used and Well-Accepted Tests for
                       Establishing Statistical Significance ...................................................... 49
                   b) Duarte-Silva Makes Erroneous Claims Regarding My Thresholds for
                       Establishing Informational Efficiency .................................................. 65
                   c) Duarte-Silva’s Claims Regarding My Use of Objective Criteria for
                       Assessing the Value Content of News are Erroneous and Contrary to
                       Well-Accepted Literature and Court Precedent .................................. 66
                   d) Duarte-Silva Makes Misleading Claims Regarding the Proportion of
                                                                     ii
                            Statistically Significant Days With and Without News ....................... 71
                         e) Duarte-Silva Makes Misleading Claims Regarding Farmland’s
                            Reaction to News Early in the Class Period ......................................... 74

III. DUARTE-SILVA’S OPINIONS ON PRICE IMPACT ARE FLAWED AND
       UNRELIABLE ................................................................................................................ 76
       A. Duarte-Silva’s Opinion of No Front-End Price Impact ........................................ 77
       B. Duarte-Silva’s Opinion that the Information Regarding the Recipients of the At-
          Issue Loans Was Already in the Public Domain .................................................... 79
       C. Duarte-Silva’s Opinion that the Risks Created by the Loan Program Was Not
          Value Relevant Is Contradicted by the Research .................................................. 87
       D. Duarte-Silva’s Opinion that the July 11, 2018 Stock-Price Reaction was Due to
          Confounding Information ........................................................................................ 91




                                                                 iii
                      I. INTRODUCTION AND SUMMARY OF OPINIONS

          1.       I am a vice president of Forensic Economics Inc. I have been retained by Lead

Plaintiffs’ Counsel, Bernstein Liebhard LLP (“Counsel”), to opine on issues relating to market

efficiency and class-wide damages for the common stock of Farmland Partners Inc. in the above

captioned matter. I previously submitted a declaration in this Action dated December 16, 2019,

in which I set forth my qualifications and compensation. On February 5, 2021, I submitted a

Declaration in which I corrected a typo in my December 16, 2019 report (the “Edwards

Report”).1

          2.       In the Edwards Report, I analyzed the factors set forth in Cammer, Krogman, and

Polymedica and concluded that Farmland’s common stock traded in an informationally efficient

market during the Class Period. Table 1 below summarizes the results of the analyses for market

efficiency found in the Edwards Report:




          1
              Capitalized terms undefined herein have the meaning ascribed to them in the Edwards
Report.

                                                   1
TABLE 1
SUMMARY OF MARKET EFFICIENCY FINDINGS

Cammer v. Bloom
                                                                                          Supports
Factor   Name                                                           Results          Efficiency
  1      Avg. Weekly Trading Volume                                      4.08%                  Yes
  2      Analyst Coverage                                                     5                 Yes
  3      Market Makers                                                   DMM                    Yes
         Inst. Ownership as % of Shares Out.                             42.2%                  Yes
 4       SEC Form S-3                                                  Met Rec.                 Yes
 5       Cause-and-Effect Relationship
            Market Model t-statistics                               Significant                 Yes
            Event Study – Analyst Actions                          As Expected                  Yes
            Event Study – Earnings Surprises                       As Expected                  Yes

Krogman v. Sterritt
Factor   Name
  1      Market Capitalization                                   $228.8 Million                 No
  2      Public Float                                            $218.6 Million                 Yes
  3      Bid-Ask Spread                                                 0.16%                   Yes

PolyMedica Corp. Sec. Litig.
Factor   Name
  1      Autocorrelation                                                    No                  Yes
  2      Short Interest                                                   5.8%                  Yes
         Days to Cover Shorts                                               7.4                 Yes
 3       Put-Call Parity                                         Few Violations                 Yes


         3.    I also opined that damages under Section 10(b) of the Exchange Act caused by the

alleged misrepresentations and omissions in this Action are measurable on a class-wide basis

using an out-of-pocket measure, which will reflect the purchase price less the true value on the

date of purchase of Farmland’s shares, where the true value incorporates the information that

was alleged to have been misrepresented or omitted.

         4.    For this Reply Report, I have been asked to respond to the opinions and criticisms

of my work presented in the Expert Report of Tiago Duarte-Silva, Ph.D dated February 8, 2021

(the “Duarte-Silva Report”). Specific documents and information relied upon in reaching my

opinions are cited throughout this reply report.


                                                   2
       5.      I first note that, after reviewing and criticizing the work performed in the Edwards

Report, nowhere in the Duarte-Silva Report does Duarte-Silva opine that the market for

Farmland’s common stock was not informationally efficient at any point throughout the Class

Period. This lack of an affirmative opinion of inefficiency was confirmed by Duarte-Silva at his

deposition.2 Instead, Duarte-Silva provides the following primary opinions:

               a) As a general matter, with the exception of the fifth Cammer factor, the
                  Cammer, Krogman, and Polymedica factors do not provide any scientific
                  bases for evaluating market efficiency;

               b) Even though the Cammer, Krogman, and Polymedica factors do not provide
                  any scientific bases for evaluating market efficiency in the absence of the fifth
                  Cammer factor, the evidence provided in the Edwards Report on these factors
                  “are far weaker than [Edwards] suggests”;

               c) The tests of cause-and-effect provided in the Edwards Report are flawed and
                  unreliable and do not support a finding of market efficiency; and

               d) There is no evidence of price impact related to the alleged
                  misrepresentations.3

       6.      After reviewing the Duarte-Silva Report, I continue to hold the opinions I

expressed in the Edwards Report. In particular, as detailed in the sections that follow:

               a) Duarte-Silva’s opinions as to the analyses required for establishing an
                  informationally efficient market are contradicted by decades of well-
                  established research and court precedent;

               b) Many of Duarte-Silva’s criticisms are based on misleading and erroneous
                  descriptions of my analyses and results; and

               c) Duarte-Silva’s opinions regarding the lack of price impact relating to the
                  alleged misrepresentations in the matter are based on incomplete analyses and
                  are inconsistent with the economic evidence.



       2
           See Duarte-Silva Dep., p. 7:10-21: “Q Okay. So is it your opinion here that the market
for Farmland common stock was not informationally efficient? A My opinion is that Mr.
Edwards hasn’t shown that the market is efficient. Q Okay. But is it your opinion that it’s, in
fact, inefficient? A I’m not offering an affirmative opinion in my report.” (emphasis added)
         3
           See Duarte-Silva Report, ¶¶8-9.

                                                 3
       7.       I understand that discovery in this case is ongoing. Therefore, I reserve the right

to amend this report to reflect new information available to me in light of the ongoing discovery

process, information provided by other experts in the litigation, documents provided by Counsel,

future rulings from the Court in this Action, and trial proceedings.



II. RESPONSES TO CRITICISMS CONTAINED IN THE DUARTE-SILVA REPORT

       8.       In the sections that follow, I respond to the numerous criticisms that Duarte-Silva

provides of my work. In Section II. A. I respond to Duarte-Silva’s criticisms of my analyses of

Cammer’s first four factors, as well as the six factors examined in Krogman and Polymedica,

which Duarte-Silva refers to as “indirect indicia of efficiency.” In Section II. B. I respond to

Duarte-Silva’s criticism of my event study analyses of a cause-and-effect relationship under

Cammer 5.

A. Responses to Duarte-Silva’s Criticisms of My Indirect Evidence of Market Efficiency

       9.       As discussed above, I examined Cammer’s first four factors, as well as the six

factors examined in Krogman and Polymedica. The results of these factors are shown in Table 1

above and summarized below:

                a) Cammer 1: Farmland’s weekly trading volume as a percent of shares
                   outstanding ranged from 0.63% to 14.83%, with an average of 4.08%, which
                   is significantly greater than the 2 percent “strong presumption” discussed in
                   Cammer.4

                b) Cammer 2: Farmland’s coverage by research analysts ranged from four to six,
                   with an average of five. These research analysts issued over 50 reports during
                   the Class Period further disseminating and interpreting information disclosed
                   by the Company;5

                c) Cammer 3: The presence of a NYSE DMM during the Class Period provided
                   liquidity and facilitated a market for Farmland’s common stock. There was

       4
           See Edwards Report, ¶¶27-30; Exhibit 3.
       5
           See Edwards Report, ¶¶31-36; Exhibit 3.

                                                  4
                  also significant interest in Farmland’s common stock by institutional investors
                  who held 25.9% to 56.6%, with an average of 42.2%, of Farmland’s common
                  stock during the Class Period;6

              d) Cammer 4: Farmland met the requirements for the filing of a Form S-3 with
                 the SEC during the Class Period.7

              e) Krogman 2: Farmland’s $218.6 million average public float represented
                 approximately 96% of Farmland’s average market capitalization during the
                 Class Period;8

              f) Krogman 3: Farmland’s bid-ask spread ranged from 0.09% to 1.14%, with an
                 average of 0.16% during the Class Period, indicating that there were not
                 excessive trading costs that would deter investor activity in Farmland’s
                 common stock during the Class Period;9

              g) Polymedica 1: Farmland’s common stock returns exhibited no evidence of
                 autocorrelation, which indicates that investors could not earn systematic
                 arbitrage profits in excess of trading costs based on past movements in
                 Farmland’s stock price;10

              h) Polymedica 2: Farmland’s level of short interest suggests that there were no
                 constraints on short selling that would prevent investors from attempting to
                 profit from any perceived mispricing of Farmland’s common stock during the
                 Class Period;11 and

              i) Polymedica 3: Farmland’s stock exhibited strict adherence to put-call parity
                 theory during the final two years of the Class Period when option data was
                 available, providing further evidence that there were no constraints on short
                 selling during this portion of the Class Period.12

       10.    I opined that the only factor that did not provide independent support for a finding

of informational efficiency was the relatively small market capitalization of Farmland’s common

stock, which ranged from $120.1 million to $368.3 million, with an average of $228.8 million

during the Class Period (Krogman 1). I then opined, however, that the preponderance of the

       6
         See Edwards Report, ¶¶37-41; Exhibit 3.
       7
         See Edwards Report, ¶¶42-47.
       8
         See Edwards Report, ¶98; Exhibit 3.
       9
         See Edwards Report, ¶¶100-103; Exhibit 3.
       10
          See Edwards Report, ¶¶105-108.
       11
          See Edwards Report, ¶¶109-114; Exhibit 3.
       12
          See Edwards Report, ¶¶115-119; Appendix C.

                                               5
evidence clearly demonstrates that Farmland’s common stock traded in an informationally

efficient market during the Class Period.13

       11.     In the Edwards Report, I referenced the U.S. Supreme Court decision in

Halliburton II which endorsed the concept recognized in Basic that “market efficiency is a

matter of degree,”14 and that “[t]he markets for some securities are more efficient than the

markets for others.”15 I then opined that one way to judge the degree of efficiency for a publicly-

traded stock is to compare various measures of market efficiency to those same measures for a

large population of stocks that trade on a major exchange. If the measures of efficiency for the

individual stock compare favorably to the population of stocks which are generally considered to

be efficient, then these comparisons provide evidence of market efficiency for the individual

stock. Therefore, for many of the factors for market efficiency that I examined, I compared how

Farmland’s common stock ranked among similar U.S. exchange-traded stocks (i.e., constituents

of the Russell 3000 Index) during the same period.16

       12.     As stated in the Edwards Report, my benchmarking analysis is consistent with

Campbell, Lo and MacKinlay, who state that:

               The notion of relative efficiency – the efficiency of one market
               measured against another, e.g., the New York Stock Exchange vs.
               the Paris Bourse, futures markets vs. spot markets, or auction vs.
               dealer markets – may be a more useful concept than the all-or-
               nothing view taken by much of the traditional market-efficiency
               literature. The advantages of relative efficiency over absolute
               efficiency are easy to see by way of an analogy. Physical systems
               are often given an efficiency rating based on the relative proportion
               of energy or fuel converted to useful work. Therefore, a piston
               engine may be rated at 60% efficiency, meaning that on average

       13
            See Edwards Report, ¶¶25, 96-99; Exhibit 3.
       14
            See Halliburton Co. v. Erica P. John Fund, Inc., 134 S. Ct. 2398, (2014) (“Halliburton
II”) at 2403; and Edwards Report, ¶22.
         15
            See Halliburton II at 2409; and Edwards Report, ¶22.
         16
            See Edwards Report, ¶¶23-24.

                                                 6
               60% of the energy contained in the engine’s fuel is used to turn the
               crankshaft, with the remaining 40% lost to other forms of work
               such as heat, light, or noise.

               Few engineers would ever consider performing a statistical test to
               determine whether or not a given engine is perfectly efficient –
               such an engine exists only in the idealized frictionless world of the
               imagination. But measuring relative efficiency – relative to the
               frictionless ideal – is commonplace. Indeed, we have come to
               expect such measurements for many household products: air
               conditioners, hot water heaters, refrigerators, etc. Similarly,
               market efficiency is an idealization that is economically
               unrealizable, but that serves as a useful benchmark for measuring
               relative efficiency.17

       13.     To assess whether a factor compared favorably to (i.e., not significantly different

than) the population of stocks which are generally considered to be efficient, I used a widely

accepted hypothesis testing methodology. Specifically, after calculating where each available

factor ranked among other U.S. exchange-traded stocks, I compared each factor’s rank to the

median (50th percentile). In financial economics, it is common practice to consider an

observation statistically significantly different than the mean if the t-statistic associated with the

observation corresponds with a p-value of 5%.18 For a one-tailed test, this t-statistic equals

±1.65.19 For my benchmarking analysis, I conservatively selected my threshold to be 16%

(instead of 5%), which corresponds with a t-statistic of ±1.00. In so doing, my benchmarking




       17
            See John Y. Campbell, Andrew W. Lo and A. Craig MacKinlay, The Econometrics of
Financial Markets, Princeton University Press, 1997, pp. 24-25 (emphasis in original and
added); and Edwards Report, ¶23.
         18
            See David H. Kaye and David A. Freedman, “Reference Guide on Statistics,” in
Reference Manual on Scientific Evidence, Third Edition, National Academy of Sciences, 2011,
pp. 211-302 at 251 (“In practice, statistical analysts typically use levels of 5% and 1%. The 5%
level is the most common in social science, and an analyst who speaks of significant results
without specifying the threshold probably is using this figure.” (footnote omitted)).
         19
            See D. Anderson, D. Sweeney, and T. Williams, Statistics for Business and Economics,
nineth edition, Thomson, 2005, p. 931.

                                                   7
analysis is biased in favor of a finding of market inefficiency for Farmland’s common stock.20

The results of my benchmarking analysis are discussed in detail in the Edwards Report and

summarized in Figure 1 below:

FIGURE 1
COMPARISON OF EFFICIENCY FACTORS TO THOSE FOR CONSTITUENTS OF RUSSELL 3000 INDEX21
 100%

  90%

  80%

  70%

  60%           57%                                                      56%
                                                                                           53%
  50%
                                                          38%
  40%
                             33%
  30%

  20%
                                             9%
  10%

   0%
         Weekly Trading     Analyst       Market         Bid-Ask     Short Interest    Short Interest
            Volume         Coverage     Capitalization   Spread     (% Shares Out.)   (Days to Cover)


        14.      As can be seen in Figure 1 above, with the exception of Farmland’s relatively low

average market capitalization (discussed above), the remaining factors analyzed compared

favorably to those for other U.S. exchange-traded stocks during the Class Period.

        15.      For example, Farmland’s average weekly trading volume as a percentage of

shares outstanding of 4.08%, which was over twice the strong-presumption threshold in

Cammer, was at the 57th percentile of U.S. exchange-traded stocks. This indicates that

Farmland’s relative trading volume was greater (more liquid) than that for the typical U.S.

exchange-traded stock.


        20
             See Edwards Report, ¶24; fn 23.
        21
             Sources: Edwards Report, Section V.; and Bloomberg.

                                                    8
       16.     Farmland’s average analyst coverage of 33%, while lower than the median (50th

percentile), does meet my conservative 16% threshold, or any other reasonable threshold, for

weighing against a finding of market efficiency. Indeed, although it is common practice to

consider an observation statistically significantly different than the mean if the t-statistic

associated with the observation corresponds with a p-value of 5%, financial economic

researchers often also indicate whether an observation meets the threshold for statistical

significance at the 10% level. Farmland’s average analyst coverage being at the 33rd percentile is

over three times the most conservative 10% threshold for statistical significance found in the

financial economic literature, and over twice my even more conservative 16% threshold,

indicating that there is no economic or statistical basis for concluding that this factor is

abnormally low as compared to other U.S. exchange-traded stocks.

       17.     Farmland’s average bid-ask spread of 0.16%, which is a small fraction of the

2.44% the court in CyberGuard found “…weighs in favor of market efficiency ...”, was at the

38th percentile, indicating that Farmland’s bid-ask spread was less than 62% of U.S. exchange

traded stocks during the Class Period. This indicates that the cost of trading in Farmland’s

common stock was more favorable than the typical (50th percentile) U.S. exchange-traded stock

during the Class Period.

       18.     Finally, my two metrics for measuring Farmland’s relative levels of short interest

(as a percent of shares outstanding and days to cover), at the 56th and 53rd percentiles, are

approximately equal to that of the typical (median) U.S. exchange-traded stock, which suggestes

that there were no constraints on short selling that would prevent investors from attempting to

profit from any perceived mispricing of Farmland common stock during the Class Period.

       19.     Although Duarte-Silva provides no claim nor suggestion that I made any errors in

my calculations of these factors, nor in the rankings of these factors within the population of

                                                   9
other U.S. exchange-traded stocks, he nonetheless opines that the results of my above analyses

“do not support a finding of efficiency.”22 Instead, Duarte-Silva opines that: “[a]s a matter of

financial economics, these indirect indicia of efficiency are insufficient to establish efficiency in

light of the absence of empirical evidence of a cause-and-effect relationship.”23 Duarte-Silva

then states:

                 Nonetheless, I understand that some courts have concluded that a
                 “compelling” showing as to the indirect factors may be sufficient
                 in some cases to establish efficiency even without empirical
                 evidence of a cause-and-effect relationship. As explained below,
                 Edwards’ findings on the indirect factors are not compelling.24

        20.      I respond to Duarte-Silva’s various criticisms of my analyses of these indirect

factors below.

        i) Duarte-Silva Opines that My Benchmarking Analysis Is Unsupported and
           Unreliable

        21.      Duarte-Silva first criticizes my analyses of these indirect factors by opining that

my benchmarking analysis is arbitrary and unscientific stating:

                 Obviously, being above or below a given percentile indicated by
                 Edwards has absolutely no bearing on whether a stock trades in an
                 efficient market. Edwards has not provided any, nor am I aware of
                 any, evidence that stocks above or below a certain threshold are, or
                 even are more likely to be, efficient. I am unaware of any peer-
                 reviewed academic evidence of the informativeness of percentiles
                 of a large universe of stocks like the Russell 3000 being used as a
                 basis to establish market efficiency. Edwards is assuming the
                 conclusion that stocks above a certain arbitrary percentile threshold
                 trade in an efficient market and then goes on to observe that
                 Farmland’s shares were above that arbitrary threshold.25


        22
         See Duarte-Silva Report, Section V. B.
        23
         See Duarte-Silva report, ¶54. I note that Duarte-Silva provides no reference to
academic research or court precedent that supports his assertion that, as a matter of financial
economics, indirect indicia of efficiency are insufficient to establish informational efficiency.
      24
         See Duarte-Silva report, ¶55 (footnote omitted).
      25
         See Duarte-Silva report, ¶57.

                                                  10
       22.     I disagree with Duarte-Silva’s assertion that a Cammer, Krogman, or Polymedica

factor being above or below a given threshold for a large universe of U.S. exchange-traded

stocks, such as the constituents of the Russell 3000, has no bearing on forming an opinion of

whether the stock trades in an informationally efficient market for several reasons.

               a) Benchmarking Analyses Provide an Empirical Basis for Determining
                  Appropriate Thresholds for Efficiency

       23.     First, the benchmarking methodology is based on two principles and precedents

that are well accepted by the courts: i) stocks that trade on major U.S. exchanges, such as the

NYSE and Nasdaq are generally considered to be efficient;26 and ii) the Cammer, Krogman, and

Polymedica factors are appropriate for demonstrating the efficiency of stocks that traded on these


       26
           See, for example, Strougo v. Barclays PLC, 312 F.R.D. 307, 318 (S.D.N.Y. 2016) fn 68
citing Lapin v. Goldman Sachs & Co., 254 F.R.D. 168, 183 (S.D.N.Y. 2008) (“[N]o argument
can be made that the [NYSE] is not an efficient market.”); In re Initial Pub. Offering Secs. Litig.,
544 F. Supp. 2d 277, 296 n.133 (S.D.N.Y. 2008) (“[T]he federal courts are unanimous in their
agreement that a listing on the NASDAQ or a similar national market is a good indicator of
efficiency”); RMED Int’l v. Sloan’s Supermarkets, 185 F. Supp. 2d 389, 404-05 (S.D.N.Y. 2002)
(“Indeed, research has failed to reveal any case where a stock traded on the AMEX was found
not to have been traded in an open and efficient market. . . . Rather, to the contrary, numerous
courts have held that stocks trading on the AMEX are almost always entitled to the
presumption.”) (citations omitted); and In re DVI, Inc. Securities Litigation., 639 F.3d 623, 634
(3d Cir. 2011) (“[T]he listing of a security on a major exchange such as the NYSE or the
NASDAQ weighs in favor of a finding of market efficiency.”); In re Merck & Co., Inc. Sec.
Litig., MDL No. 1658, 2013 U.S. Dist. LEXIS 13511, at 59 (D.N.J. 2013) (finding efficiency
where stock traded on the NYSE, without employing a Cammer analysis, because the NYSE is
“consistently recognized by courts - including the Third Circuit and other United States Court of
Appeals - as . . . ‘well suited for application of the fraud on the market theory’”); In re Diamond
Foods, Inc., Sec. Litig., 295 F.R.D. 240, 250 (N.D. Cal. 2013) (“[D]efendant [has not] identified
any authority, binding or otherwise, that has held that common shares traded on the NASDAQ
are not traded in an efficient market.”); Lumen v. Anderson, 280 F.R.D. 451, 459 (W.D. Mo.
2012) (noting that “Basic itself recognized the NYSE was an efficient market”); Cheney v.
Cyberguard Corp., 213 F.R.D. 484, 498 (S.D. Fla. 2003) (“NASDAQ . . . is more likely than not
to be considered an efficiently traded market”); Levine v. SkyMall, Inc., No. 99 Civ. 166, U.S.
Dist. LEXIS 24705, at 13 (D. Ariz. 2001) (“Although not dispositive, the fact that SkyMall stock
is traded on the NASDAQ stock market’s National Market System also contributes to finding
that the market is efficient.”); O’Neil v. Appel, 165 F.R.D. (W.D. Mich. 1995) (stating that “[t]he
market system upon which a particular stock trades provides some insight as to the likelihood
that the market for that stock is efficient”).

                                                11
or other exchanges.27 Indeed, because stocks that trade on major U.S. exchanges are generally

considered to be efficient by the courts, benchmarking the results of these well-accepted factors

against those for a universe of U.S. exchange-traded stocks provides the court with a logical and

objective methodology for assessing the relative efficiency of individual stocks. If the results of

a factor are consistent with those for a typical U.S exchange-traded stock, this provides the court

with objective evidence that the specific factor weighs in favor of a finding of market efficiency.

If, on the other hand, the results of a factor are significantly different than those for a typical U.S.

exchange-traded stock, this provides the court with objective evidence that the specific factor

weighs against a finding of market efficiency.

        24.     As discussed in the Edwards Report, the Russell 3000 Index measures the

performance of the largest 3,000 U.S. equities. Inclusion in the Russell 3000 requires that the


        27
           See, for example, Willis v. Big Lots, Inc., U.S. Dist. LEXIS 38933 (S.D. OH 2017) at 9
stating: “It may be that many financial economists, including Dr. Gompers, dispute the
relevancy of the first four Cammer factors to a determination of market efficiency, but the
Cammer factors nonetheless reflect the legal standard for market efficiency and have been
considered by the Sixth Circuit in such determinations.”; Monroe County Employees’
Retirtement System v. Southern Co., 332 F.R.D. 370, 383 (N.D. GA. 2019, stating: “In addition,
although the Eleventh Circuit has not ‘adopt[ed] the Cammer factors as the mandatory analytical
framework for market efficiency inquiries,’ it acknowledges that ‘some of those factors might
prove particularly useful when a District Court considers a stock for which the more traditional
indicia of efficiency . . . are not present…’ Courts also look to the following three additional
factors set forth in Krogman v. Sterritt, 202 F.R.D. 467, 474 (N.D. TX 2011): ‘(1) the
capitalization of the company; (2) the bid-ask spread of the stock; and (3) the percentage of stock
not held by insiders (the ‘float’).’; and In re DVI, Inc. Securities Litigation., 249 F.R.D. 196, 208
(E.D. PA 2008) stating: “In determining whether the market for DVI’s common stock and Senior
Notes are efficient the Court will consider several different factors: whether these securities (1)
traded on a public exchange; (2) had large trading volumes; (3) were followed by market
analysts; (4) had several market makers; (5) could be and were registered on SEC Form S-3; and
(6) responded quickly to the release of company-specific information. See Cammer v. Bloom,
711 F. Supp. 1264, 1286-87 (D.N.J. 1989). Additionally, the Court will assess the (7) size of
market capitalization of DVI; (8) size of the public float for the security; and (9) ability to short
sell the security, see Krogman v, Sterritt, 202 F.R.D. 467, 477-78 (N.D. Tex. 2001), and (10) the
level of autocorrelation, see In re PolyMedica Corp. Secs. Litig., 453 F. Supp. 2d 260, 276-77
(D. Mass. 2006). Both Defendants and Lead Plaintiffs have put forth several expert reports to
analyze these ten factors.”

                                                  12
security be traded on a major U.S. exchange.28 During the Class Period, the constituents of the

Russell 3000 Index traded on the NYSE and/or the Nasdaq.29 Although Duarte-Silva

characterizes the 16% threshold I selected for determining that the result for a given factor is

significantly different than the typical U.S. exchange traded stock as “arbitrary,”30 as stated

above and in the Edwards Report, this threshold (which corresponds with a t-statistic of ±1.00

instead of the standard ±1.65) was conservatively selected so as to bias my analysis in favor of

finding for market inefficiency for Farmland’s common stock.31

               b) My Benchmarking Analysis is Consistent with Duarte-Silva’s Written Work

       25.     Second, my benchmarking analysis and statistical thresholds are also consistent

with a Bloomberg Law article co-authored by Duarte-Silva titled: “The Cammer Turnover Factor

in Securities Class Actions.”32 In this article, Duarte-Silva discussed the 1% and 2% weekly

trading volume thresholds set forth in Cammer and stated:

               When Cammer was decided 30 years ago, the average weekly
               share turnover across all publicly traded stocks was 1.4%. Today,
               that figure has more than tripled to 5.2% (Figure 1). This shows
               that share turnover has increased significantly since 1989 and that
               more companies pass the court’s turnover factor test for efficiency.
               The increase in share turnover in the last 30 years is not surprising.
               Reasons for the increase in stock trading volume include the
               increased participation in the stock market by domestic and foreign
               investors, the decline in trading costs, the rise of automated trading
               algorithms, the substitution away from the NYSE’s specialist
               system to trading mediated by broker-dealers, and other factors.



       28
          See Edwards Report, fn 52.
       29
          There were 3,014 (3,003) constituents of the Russell 3000 as of the start (end) of the
Class Period, with 1,417 (1,488) listed on the Nasdaq and the remaining 1,597 (1,515) listed on
the NYSE. Source: Email from FTSE Russell.
       30
          See Duarte-Silva Report, ¶57.
       31
          See Edwards Report, fn 23.
       32
          See A. Koev and T. Duarte-Silva, “The Cammer Turnover Factor in Securities Class
Actions,” Bloomberg Law, July 2019.

                                                 13
               In 1989, only 20% and 44% of stocks met the 2% and 1%
               thresholds set by the court, respectively. In 2017, those percentages
               were 70% and 87%, respectively (Figure 2). While the numbers
               point to a significant increase in the fraction of stocks satisfying
               the Cammer share turnover requirement, they also show that 13%
               of publicly traded common stocks fail to meet the less stringent of
               the two share turnover thresholds.

               ***

               The finding that 13% of U.S. traded stocks did not meet the
               Cammer turnover threshold in 2017 contrasts with the claim that
               simply trading on a major U.S. exchange (NYSE, AMEX,
               NASDAQ) ensures efficiency. The data seems to suggest that such
               a claim is overly simplistic, at least as far as the Cammer turnover
               factor is concerned.33

       26.     As can be seen above, in this paper, Duarte-Silva benchmarked Cammer’s 1%

substantial presumption threshold against a large sample of U.S. exchange-traded stocks and

found the 1% threshold to be at the 13th percentile of these stocks. Consequently, according to

Duarte-Silva’s writings, my 16% threshold is more conservative (more likely to find in favor of

inefficiency) than that implied by Cammer’s 1% “substantial presumption” threshold during this

same period.

       27.     Moreover, Duarte-Silva’s finding that just 30% of U.S. exchange-traded stocks

did not meet the higher, 2% weekly trading volume threshold is also supportive of my analysis in

that, with the exception of market capitalization, each of Farmland’s remaining factors also meet

this higher “strong-presumption” threshold implied by Duarte-Silva’s analysis.

       28.     Duarte-Silva confirmed these findings at his deposition when providing the

following testimony:

               Q       Right. If you include the cover, it’s 3.



       33
         See A. Koev and T. Duarte-Silva, “The Cammer Turnover Factor in Securities Class
Actions,” Bloomberg Law, July 2019, pp. 2-4.

                                                 14
                         So that I just read from your report, am I interpreting the
                 section from your report I just read to mean that, in 2017, the 1
                 percent trading volume was at the 13th percentile of U.S.
                 exchange-traded stocks, and the 2 percent was at the 30th
                 percentile; is that correct?

                 A       It shows that 13 percent of publicly traded common stocks
                 failed to meet the less stringent of the two share turnover
                 thresholds, which is 1 percent. Yes, it says that.

                 ***

                 Q       Right. So, I mean, am I interpreting the chart correctly to
                 say that the 2 percent threshold was at the 30th percentile?

                 A     This chart shows that 70 percent of stocks in 2017
                 exceeded 2 percent in weekly turnover.34

                 c) My Benchmarking Analysis is Consistent with Those Discussed in Published
                    Research

       29.       Third, my benchmarking analysis and selected thresholds are also supported by a

recent paper co-authored by two of my colleagues in the University of Illinois Law Review titled:

“Benchmarking Market Efficiency Indicators for Securities Litigation.”35 In the article, the

authors state:

                 To make use of the fraud-on-the-market theory in securities
                 litigation, a plaintiff must demonstrate that the security in question
                 trades in an efficient market. To do so, economic experts routinely
                 present measures of various commonly-accepted factors or
                 indicators of efficiency such as trading volume, bid-ask spread,
                 analyst coverage etc. for the stock in question as evidence for
                 efficiency. Such quantification of factors, however, does not
                 provide insight into how a particular value of a factor relates to the
                 efficiency of the stock. Our objective in this paper is to provide
                 this information. We present a means to benchmark a stock against
                 the universe of stocks considered to trade in open and well-
                 developed markets. The universe of stocks consists of stocks listed
                 on the NYSE and Nasdaq stock exchanges. For the commonly-
                 accepted factors, we rank the stocks in this universe from best to

       34
          See Duarte-Silva Dep., pp. 40:15-42:5.
       35
          See B. Bhole, S. Surana, and F. Torchio, “Benchmarking Market Efficiency Indicators
for Securities Litigation,” University of Illinois Law Review, Spring, 2020, 96-116.

                                                  15
               worst. This allows the researcher to assess, relative to the universe
               of stocks, the percentile ranking of the stock that is the subject of
               the efficiency inquiry. If the percentile ranking is an outlier for a
               given factor, then that factor does not support a finding of market
               efficiency. On the other hand, if the percentile ranking is within the
               norm of the universe of stocks, then that factor does support a
               finding of market efficiency. We propose that if a security falls
               within the 10th percentile for a factor in the opposite direction of
               what one would expect for an efficient stock, then that factor does
               not weigh in favor of market efficiency.36

       30.     As can be seen in the passage above, the researchers present a benchmarking

analysis using a similar set of U.S. exchange traded stocks and a slightly more stringent

threshold (10%) for determining whether the results of a factor weigh against a finding of market

efficiency. This research is supportive of my benchmarking analysis.

               d) My Benchmarking Analysis Is Consistent with Those Used in the Courts

       31.     Fourth, benchmarking analyses such as those presented in the Edwards Report

and described above have been used for decades by experts for both plaintiffs and defendants as

a basis for determining market efficiency. Indeed, one must look no further than the court in

Krogman, which relied on a similar benchmarking analysis performed by defendant’s expert in

which he compared the results of several factors to those of a random sample of 100 of stocks

that traded on the Nasdaq, the American Stock Exchange (now NYSE MKTD), and the NYSE

(i.e., a similar but smaller sample of U.S. exchange-traded stocks than used in the Edwards




       36
          See B. Bhole, S. Surana, and F. Torchio, “Benchmarking Market Efficiency Indicators
for Securities Litigation,” University of Illinois Law Review, Spring, 2020, 96-116, at 96
(emphasis added and removed).

                                                16
Report).37 The court then concluded that two factors, which fell within the 10th and 25th

percentile deciles, weighed against a finding of efficiency.38

       32.     Likewise, the court in Polymedica relied on an analysis by Defendant’s expert in

which he compared the average put-call parity disparity during a contested period of the class

period to those from a sample of other stocks, and found the factor to be less favorable than 95%

of those reported in a published study (equivalent to the 5th percentile).39 The court in

Polymedica then determined that this evidence “lends support to PolyMedica’s argument that the

market for its stock was not information efficient.”40

       33.     Numerous additional courts have relied on benchmarking analyses such as those

presented in the Edwards Report as a basis for determining market efficiency in fraud on the

market cases.41




       37
           See Krogman, at 478 stating: “Cox analyzed CIC’s stock on these indicia of market
efficiency, including market capitalization, bid-ask spread, and float, by comparing CIC stock to
a random sample of one hundred stocks traded on NASDAQ, the American Stock Exchange, and
the New York Stock Exchange.”
        38
           See Krogman, at 478.
        39
           See Polymedica, at 275.
        40
           See Polymedica, at 276.
        41
           See, for example¸ Cosby v. KPMG, LLP, U.S. Dist., LEXIS 113424 (E.D. Tenn. 2020)
at 59 finding that total market capitalization between the 16th and 41st percentile, and bid-ask
spreads above the average of NYSE and Nasdaq-listed stocks weighs in favor of market
efficiency; In Re NII Holdings, Inc. Securities Litigation, 311 F.R.D. 401, 413 (E.D. VA. 2015)
finding that average bid ask spreads within the 42nd percentile of 100 randomly sampled NYSE
and Nasdaq-listed securities weighs in support of a finding of market efficiency; KB Partners I,
L.P. v. Barbier, U.S. Dist. LEXIS 78108, (W.D. TX. 2013) at 31 finding that an analysis
performed by my colleague in which he concluded that an average bid-ask spread at the 33rd
percentile of other Nasdaq listed-stocks supports market efficiency was “thorough” and that “his
methods are supported by references to academic literature and industry practices…”; Rougier v.
Applied Optoelecronics, Inc., U.S. Dist. LEXIS 198919 (S.D. TX 2019) at 38-39 finding that
AOI’s average market capitalization being at the 45th percentile and average bid ask spread being
at the 21st percentile of Nasdaq and NYSE firms supported a finding of efficiency.

                                                 17
        34.       Duarte-Silva is seemingly unaware of the frequent reliance on benchmarking

analyses when examining the efficiency of the market in securities class actions. Indeed, when

questioned about the topic at deposition, Duarte-Silva provided the following testimony:

                  Q       Have you ever seen any expert perform such an analysis in
                  a class certification report.

                  A      I’m not aware of economic experts providing an analysis of
                  whether a stock is above or below a certain percentile of the
                  Russell 3000 or another index to support market efficiency.

                  Q       Okay. But not specifically in the context of Russell 3000.

                          Do you have a problem with benchmarking, per se?

                  A     I don’t have a problem with benchmarking, per se. I think
                  you want to narrow that question to hear.

                  Q     I started out on purpose with it broad. I mean, when you --
                  when experts do reports on class certification, isn’t there invariably
                  some benchmark being utilized?

                  A        I don’t think so. I have seen expert reports that talk about,
                  say -- I have seen experts say I think six analysts is plenty of
                  analysts, without looking at what’s the percentile relative to the
                  overall calculation of stocks.42

        35.       For the above reasons, I continue to believe that my benchmarking analysis is

scientific and reliable, and that the results of this analysis are supportive of a finding of

informational efficiency for Farmland’s common stock during the Class Period.

        ii) Duarte-Silva Opines that I Overstate Farmland’s Market Capitalization Over a
            Substantial Portion of the Class Period

        36.       Duarte-Silva states:

                  The first Krogman factor is market capitalization. Farmland’s
                  market capitalization during the Class Period ranged between
                  approximately $120 million and $368 million. According to
                  Edwards, Farmland’s average market capitalization during the
                  Class Period was $228.8 million. Edwards acknowledges that this
                  average places Farmland’s market capitalization in only the 9th

        42
             See Duarte-Silva Dep., pp. 36:24-38:5 (objection omitted).

                                                    18
               percentile of the Russell 3000—well below Edwards’ own
               artificial and unsupported benchmark. However, Edwards seeks to
               minimize this fact, saying that he did “not find this factor to be
               significant.” In fact, Farmland’s small market capitalization weighs
               heavily against Edwards’ criteria of finding market efficiency.43

       37.     Duarte-Silva then references Farmland’s February 2, 2017 acquisition of another

farmland REIT, American Farming Company (“AFC”), which caused the Company’s market

capitalization to increase by 84% from $197 million to $364 million.44 Duarte-Silva then states:

               …Edwards inappropriately dismisses the significance of
               Farmland’s small market capitalization [prior to the acquisition of
               American Farming Company]. As the scholarly authority on which
               Edwards himself relies notes, when “evidence consistent with
               market inefficiency” is observed in stocks trading on major
               exchanges, “almost without exception, the inefficiencies appear
               characteristic of primarily smaller stocks on those major
               exchanges, or by stocks with little institutional following.”45

       38.     As can be seen above, Duarte-Silva’s primary criticism of my calculation of

Farmland’s market capitalization under Krogman was that I relied on a Class-Period average,

which in my experience is a typical metric used by economic experts and the courts. In the body

of the Edwards Report, however, I clearly acknowledged the variation in Farmland’s market

capitalization during the Class Period when stating that “Farmland’s market capitalization ranged

from approximately $120.1 million to $368.3 million.”46 Moreover, in Exhibit 3 to the Edwards

Report, I presented not only the range of Farmland’s market capitalizations, but also a

calculation of Farmland’s market capitalization on every trading day during the Class Period.

       39.     Additionally, although Duarte-Silva references an article cited in the Edwards

Report that states that “when ‘evidence consistent with market inefficiency’ is observed in stocks


       43
          See Duarte-Silva Report, ¶60 (footnote omitted).
       44
          See Duarte-Silva Report, ¶61.
       45
          See Duarte-Silva Report, ¶64.
       46
          See Edwards Report, ¶96.

                                                19
trading on major exchanges, ‘almost without exception, the inefficiencies appear characteristic of

primarily smaller stocks on those major exchanges, or by stocks with little institutional

following,’”47 Duarte-Silva performs no analyses to determine whether these indirect factors

provide any evidence of market inefficiency during this pre-acquisition period as his reference to

the quote seems to imply. I perform this analysis, the results of which are summarized in Table 2

below.

TABLE 2
COMPARISON OF AVERAGE INDIRECT FACTORS OVER VARIOUS TIME PERIODS48

                     Weekly   Num.            Market        Bid-Ask     Institutional   Short Interest
Period               Volume Analysts            Cap.         Spread        Holdings        % Days

Pre Acquisition       4.19%             6       $147m         0.21%           39.1%      3.0%      3.5
Post Acquisition      3.99%             5       $298m         0.11%           44.9%      8.1%     10.7
Class Period          4.08%             5       $229m         0.16%           42.2%      5.8%      7.4


         40.   As can be seen in Table 2 above, there is no discernable difference between the

indirect factors measured over Duarte-Silva’s pre-acquisition period and those measured over the

subsequent period or the Class Period as a whole. In addition, with coefficients of 0.01 and 0.03

and t-stats of 0.15 and 0.55, I also find no statistically significant evidence of autocorrelation in

Farmland’s common stock returns during either of the sub periods above. As such, with no

evidence of market inefficiency from any of my other indirect factors during Duarte-Silva’s pre-

acquisition period, his criticism of my calculation of Farmland’s average market capitalization

under Krogman appears to be no more than a criticism of a factor that I already acknowledged in




         47
          See Duarte-Silva Report, ¶64 (footnote omitted)
         48
          See Exhibit 3 to the Edwards Report. I note that the post-acquisition period includes
the full week ending February 3, 2017 for weekly trading volume as a percent of shares
outstanding.

                                                  20
the Edwards Report did not provide independent support for a finding of informational

efficiency.

       iii) Duarte-Silva Opines that NYSE DMMS are Irrelevant and that There is No
            Evidence that Institutional Holdings of Farmland Suggest Market Efficiency

       41.     With respect to my analysis of Cammer’s third factor (market makers and

arbitrageurs) Duarte-Silva has two criticisms of my work which lead him to the conclusion that

this factor “does not support a finding of efficiency.”49

       42.     First, Duarte-Silva explains that “Cammer considered the number of market

makers because the relevant stock in that case traded in the over-the-counter market.”50 As such,

Duarte-Silva concluded that, because the NYSE is not a dealer market, the third Cammer factor

does not apply to Farmland’s common stock.51 As stated in the Edwards Report, however,

stocks listed on the NYSE are assigned a Designated Market Maker (“DMM”) who is required to

provide liquidity for the listed security.52 Indeed, according to the NYSE:

               The cornerstone of the NYSE market model is the Designated
               Market Maker (DMM). DMMs have obligations to maintain fair
               and orderly markets for their assigned securities. They operate both
               manually and electronically to facilitate price discovery during
               market opens, closes and during periods of trading imbalances or
               instability. This high-touch approach is crucial for offering the best
               prices, dampening volatility, adding liquidity and enhancing value.

               DMMs apply their market experience and judgment of dynamic
               trading conditions, macroeconomic news and industry-specific
               intelligence, to inform their decisions. A valuable resource for our
               listed-company community, DMMs offer insights, while making
               capital commitments, maintaining market integrity, and supporting
               price discovery.53


       49
          See Duarte-Silva Report, ¶66.
       50
          See Duarte-Silva Report, ¶66 (footnote omitted).
       51
          See Duarte-Silva Report, ¶66 (footnote omitted).
       52
          See Edwards Report, ¶38.
       53
          See https://www.nyse.com/market-model.

                                                 21
       43.     As can be seen above and discussed in the Edwards Report, the DMM performs

largely the same function for NYSE securities as market makers perform for those stocks that

trade on the Nasdaq - providing liquidity and facilitating a market in securities.54 It is for this

reason that courts have ruled that the presence of a DMM for NYSE-traded stocks satisfies the

market-maker requirement discussed in Cammer.55

       44.     When questioned about the function of the NYSE DMM at his deposition,

Duarte-Silva conceded that the NYSE DMM plays essentially the same role as Nasdaq market

makers when testifying:

               Q       Do you agree that The DMM performs largely the same
               role for NYSE securities as market makers perform for those that
               traded on the Nasdaq providing liquidity facilitating the market?

                       Do you agree with that?

               A       A designated market maker is an agent that makes a market
               for a particular security, and in that process, aids in providing
               liquidity to a stock.

               Q     Isn’t that basically the same role as a market maker did on
               Nasdaq?

               A       I would agree it’s essentially the same.56

       45.     Moreover, to the extent that Farmland’s DMM was not performing its function of

maintaining an orderly market, facilitating price discovery, and providing liquidity to market


       54
           See Edwards Report, ¶38.
       55
           See, for example, Villella v. Chem. & Mining Co. of Chile, 333 F.R.D. 39, 54 (S.D.
NY. 2019) stating: “There is a designated market maker that executes ADS transactions,
satisfying Cammer 3”; and In Re Banc of California Securities Litigation, 326 F.R.D. 640, 649
(C.D. CA. 2018) stating: “Third, Banc stock was traded on the NYSE, where all traded
securities are assigned to a ‘designated market maker’ or ‘DMM.’ During the relevant period,
Banc’s DMM was Global Trading Systems, which acquired the trading business of Banc’s
former DMM, Barclays Capital. The NYSE imposes specific obligations on DMMs to maintain
fair and orderly markets for their assigned securities. The oversight of a DMM favors market
efficiency.”
        56
           See Duarte-Silva Dep., pp. 16:25-17:18 (emphasis added, objection omitted).

                                                  22
participants, this would have manifested itself in high costs of trading and low reported trading

volume for Farmland’s shares – both of which would weigh against a finding of efficiency for

Farmland’s shares. But, as shown above and in the Edwards Report, Farmland’s common stock

exhibited a higher-than-average (57th percentile) weekly trading volume of 4.08%, and a lower-

than-average (38th percentile) bid-ask spread of 0.16% during the Class Period.57 Nowhere in the

Duarte-Silva Report does Duarte-Silva criticize my calculation of Farmland’s weekly trading

volume or bid-ask spreads, nor assert or imply in any way that these factors are inconsistent with

an informationally efficient market for Farmland’s shares. Moreover, when questioned at

deposition, Duarte-Silva testified that Farmland’s average weekly volume of 4.08% exceeded

Cammer’s 2 percent strong presumption threshold, and that the average bid-ask spread of 0.16%

“[didn’t] strike [him] as abnormally high…”58

       46.     Second, with respect to arbitrage activity in Farmland’s shares during the Class

Period, Duarte-Silva asserts that:

               Second, Edwards observes that institutions held 25.9% to 56.6% of
               all Farmland shares during the Class Period, but he provides no
               evidence that those institutions “attempt to profit from trading
               mispriced securities,” as he asserts. I am unaware of any evidence
               that the institutions holding Farmland shares were attempting to
               profit from mispricing of Farmland shares.59

       47.     Duarte-Silva again ignores the implications of his assertion. Specifically, if

institutional holders (or other market participants) were not acting as arbitrageurs, this would

manifest itself in arbitrage opportunities in Farmland’s common stock and related securities.

But, as discussed above and in the Edwards Report, no such opportunities existed as evidenced

by: i) the lack of autocorrelation in Farmland’s common stock returns during the Class Period or

       57
          See Edwards Report, ¶¶27-30, 100-103; Exhibit 3.
       58
          See Duarte-Silva Dep., pp. 10:2-9 and 19:8-10.
       59
          See Duarte-Silva Report, ¶67 (footnote omitted).

                                                 23
during Duarte-Silva’s pre-acquisition period during which Duarte-Silva implies Farmland’s

common stock was less likely to be informationally efficient; and ii) the strict adherence to put-

call parity during the period June 22, 2016, through July 10, 2018, when call and put options

were available for Farmland’s common stock (which also includes the final approximately seven

months of Duarte-Silva’s pre-acquisition period).60 Again, nowhere in the Duarte-Silva Report

does Duarte-Silva criticize my analyses of autocorrelation or put-call parity, nor assert or imply

in any way that the results of these analyses are inconsistent with an informationally inefficient

market for Farmland’s shares over the periods measured.

       48.      Furthermore, if it was not the trading of institutions that eliminated such arbitrage

opportunities then, by definition, it was the trading of other market participants. Therefore, it is

unclear why Duarte-Silva would seem to be arguing that it is necessary to present evidence that

institutions were attempting to arbitrage mispricing in Farmland’s common stock and related

securities when he tacitly agrees that no such mispricing existed during the Class Period because

these arbitrage opportunities had already been eliminated by the trading of other market

participants.

       49.      Third, Duarte-Silva criticizes my analysis by referencing that the Edwards Report

did not include a benchmarking statistic for institutional holdings in Farmland’s stock, the reason

for which I testified to at my deposition.61 Duarte-Silva then states:


       60
           See Edwards Report, ¶105-108, 115-119 and Appendix C.
       61
           See Duarte-Silva Report, ¶68 (footnote omitted). As I testified at deposition (pp.
80:13-83:6), prior to performing the benchmarking analysis in this matter, I learned from
colleagues that the institutional data from Bloomberg on which we rely for purposes of
benchmarking is unreliable and often reports significantly higher than 100% of a company’s
shares being held by institutions (what Bloomberg refers to as “double counting”). I note that
the institutional data on which I rely to calculate the total number of shares held by institutions
on each day during the Class Period is sourced from Thomson Eikon. Because Thomson Eikon
does not provide a field for bulk downloading the number or percentage of shares held by
institutions, I am unable to use this source for benchmarking.
                                                 24
               According to a paper written by Edwards’ colleagues at Forensic
               Economics, however, the level of institutional holdings was, at
               times, as low as the 10th to 25th percentile of Russell 3000 stocks,
               below Edwards’ artificial and unsupported benchmark. In other
               words, according to Edwards’ colleagues, at times, up to 90% of
               all Russell 3000 companies had a higher percentage of institutional
               holdings than Farmland during portions of the Class Period.62

       50.     Duarte-Silva criticisms are disingenuous and erroneous. Specifically, in footnote

101 of his report, Duarte-Silva notes that the minimum level of institutional ownership in

Farmland’s was 25.9% (which he asserts corresponds with the 10th percentile of my colleagues’

study). But, as can be seen in Exhibit 3 to the Edwards Report, this abnormally low level of

institutional holding was simply an artifact of a mismatch between the reporting of the shares

issued in the AFC acquisition which occurred on February 2, 2017, and the reporting of the

holdings of institutional investors who received these same shares until the next report date of

February 28, 2017, or March 31, 2017. Indeed, because the AFC acquisition was “stock-for-

stock,” the shares issued by Farmland in the acquisition were received by AFC’s then existing

shareholders, with approximately 37.6% of these shares being held by institutions.63 But,

because most of the former AFC institutional holders did not report their new Farmland holdings

until March 31, 2017, although the approximately 5.5 million Farmland shares issued to these

institutions in the acquisition were included in the denominator of the fraction (shares

outstanding) as of February 2, 2017, the majority of these same shares were not included in the

numerator (shares held by institutions) for the entire two-month period from February 2, 2017,

through March 30, 2017, thus understating the percentage of Farmland’s shares outstanding held




       62
         See Duarte-Silva Report, ¶68.
       63
         37.6% = 7,378,182 shares held by institutions as of December 31, 2016, divided by
19,609,309 shares outstanding as of November 14, 2016. Sources: Thomson Eikon and
American Farming Company Form 10-Q filed with the SEC on November 14, 2016, cover page.

                                                25
by institutions during this period.64 When including these 5.5 million Farmland shares issued to

institutional holders of AFC in the calculation, the average number of Farmland shares held by

institutional investors over the period February 2, 2017, through March 30, 2017, equals 43.7%,

nearly identical to the 42.2% average measured over the entire Class Period.

        51.     When questioned at deposition about whether his criticism regarding the

minimum level of Farmland’s shares being held by institutions may be erroneous because shares

issued to AFC’s institutional shareholders were not reflected in the institutional ownership count

in Exhibit 3 to the Edwards Report until reported at the end of the quarter or month, Duarte-Silva

testified as follows:

                Q      It would not reflect the share -- okay. I’m sorry, my
                question is getting too circuitous.

                        The bottom line I’m trying to get, I guess, an answer from
                you. There was a AFCO merger here in February 2017, right? So
                we started on that up above.

                         Now, you do agree that in that merger, there were shares,
                Farmland shares, new shares issued, but that these shares may not
                have been reflected in the downward jump and then the spike of
                institutional holdings because of reporting periods?

                        You did agree with that?

                A       I agreed it’s a possibility that I have not examined.65

        52.     Moreover, Duarte-Silva’s assertion that, according to my colleagues’ study, “up

to 90% of all Russell 3000 had a higher percentage of institutional holdings than Farmland




        64
          5.5 million = 7,378,182 shares of American Farming Company held by institutions as
of December 31, 2016, multiplied by the exchange ratio of 0.7417. See Farmland Form 8-K filed
with the SEC on February 3, 2017, p. 3.
       65
          See Duarte-Silva Dep., pp. 66:14-67:7 (emphasis added).

                                                   26
during portions of the Class Period,”66 is erroneous. Table 3 below presents the data from the

study on which Duarte-Silva relies:

TABLE 3
SUMMARY OF INSTITUTIONAL OWNERSHIP FINDINGS OF BHOLE ET AL. (2020)67
                                                         Percentiles
Years          No.          5th       10th        25th        50th        75th      90th           95th

2010-2012 2,428         6.25%     11.97%     30.08%       64.73%       87.71%    98.69% 104.75%
2013-2015 2,493         8.24%     13.86%     32.96%       68.26%       89.59%    98.85% 103.56%
2016-2018 2,733         7.78%     13.48%     33.58%       68.26%       88.89%    98.68% 103.98%


        53.    As can be seen in Table 3 above, for years 2016 to 2018 (the three-year period

that most closely matches the Class Period in this matter), the level of institutional ownership

that corresponds with the 10th percentile of the large sample of U.S. exchange-traded stocks is

13.48%, nearly half the 25.9% Duarte-Silva relies upon for his erroneous claim that “up to 90%

of all Russell 3000 companies had a higher percentage of institutional holdings than Farmland

during portions of the Class Period.” Linearly extrapolating between the ownership levels at the

10th and 25th percentiles suggests that 25.9% corresponds with approximately the 20th percentile

of these firms. This indicates that, even when failing to correct for this mismatch between the

reporting of shares issued and shares received by AFC’s institutions, Farmland’s lowest

institutional holdings still meets my stated threshold of 16%, as well as the threshold suggested

in Bhole et al. (2020) and the 13% threshold implied by Cammer’s “substantial presumption” as

determined by Duarte-Silva in his written work.

        54.    When questioned at deposition, Duarte-Silva seemingly conceded his erroneous

claim that “up to 90% of all Russell 3000 companies had a higher percentage of institutional


        66
          See Duarte-Silva Report, ¶68.
       67
          See B. Bhole, S. Surana, and F. Torchio, “Benchmarking Market Efficiency Indicators
for Securities Litigation,” University of Illinois Law Review, Spring, 2020, 96-116, Table 4.

                                                27
holdings than Farmland during portions of the Class Period” by testifying that the 25.9% and

56.6% “corresponds to between the 10th and [50]th percentile, according to that paper what is

mentioned there.”68 Indeed, at no point during the Class Period did the percentage of shares held

by institutions decline to the approximately 13% shown in his quoted study. In fact, the Class

Period minimum of 29.5% (before adjusting for shares issued to AFC’s institutional owners), is

closer to the 25th percentile shown in the above study of approximately 33%.

       55.       In my opinion, however, it is reasonable and appropriate to measure Farmland’s

relative ownership by institutional investors using the standard approach – the Class Period

average. Without correcting for the timing mismatch in Exhibit 3, linearly extrapolating between

the 25th and 50th percentiles would suggest that my Class Period average of 42.2% corresponds

with approximately the 30th percentile of these firms, significantly greater than my stated

threshold of 16%, as well as Cammer’s implied thresholds of 13% and 30% as determined by

Duarte-Silva in his written work.

       iv) Duarte-Silva Opines That It Is Impossible to Conclude that the Level of Short
           Interest in Farmland’s Shares Was Consistent with an Efficient Market

       56.       Duarte-Silva also opines that it is not possible to conclude that the level of short

interest in Farmland’s shares is consistent with an informationally efficient market during the

Class Period.69 In support of this opinion, Duarte-Silva references my finding that Farmland’s

relative level of short interest corresponds with the 56th percentile of the U.S. exchange-traded

stocks and states:

                 The level of short selling compared to the Russell 3000 Universe
                 says nothing about whether there were constraints on short selling.
                 It may be that the level of short selling reflects the level that would
                 have occurred in the absence of constraints. But it is also possible


       68
            See Duarte-Silva Dep., p. 64:14-24.
       69
            See Duarte-Silva Report, ¶¶69-70.

                                                   28
                 that the level of short selling that is observed is only as high as
                 possible given how difficult or costly it was to short Farmland’s
                 shares and would have been higher still if short-selling were
                 unconstrained. Although I do not have access to evidence of how
                 difficult or costly it was to short Farmland’s shares, I notice that
                 Edwards’ collection of news about Farmland includes three articles
                 titled “SLB Update: Hardest to Borrow Per Sector,” which seems
                 to offer support to this interpretation that is directly opposite of
                 Edwards’ and contrary to a showing of market efficiency under
                 this Polymedica factor.70

       57.       Duarte-Silva’s opinion that the level of short interest in Farmland’s common

stock “seems” to be contrary to a showing of informational efficiency is flawed for numerous

reasons.

       58.       First, as can be seen above, Duarte-Silva acknowledges that he did not have

access to evidence of how difficult or costly it was to short Farmland’s shares.

       59.       Second, Duarte-Silva conceded at his deposition that, because the articles he

referenced were “behind the paywall,” he didn’t read any of the articles71 and, therefore, is

unaware of their contents.

       60.       Third, in the next section of his report, Duarte-Silva states:

                 As discussed in the previous paragraph, it is reasonable to consider
                 that short selling was constrained. If this is the case, the Edwards
                 Report suggests that one examine the next Polymedica factor, put-
                 call parity: “if short selling was constrained in Farmland’s
                 common stock during the Class Period, it would manifest itself as
                 relative mispricing between the Company’s common stock and
                 traded options.”

                 The Edwards Report calculates the number of violations in put-call
                 parity but Farmland’s options only started trading in June 2016,
                 i.e., 7 months after the start of the Class Period. This period
                 represents 22% of the Class Period.

                 In summary, the inexistence of options during the first 7 of the 32
                 months of the Class Period, coupled with indicia of difficulty to

       70
            See Duarte-Silva Report, ¶70.
       71
            See Duarte-Silva Dep., p. 30:4-14.

                                                   29
                                  short Farmland’s shares, contradict the Edwards Report’s
                                  purported finding that Farmland was trading in an efficient market
                                  during the Class Period.72

           61.                    Figure 2 below presents a graph of Farmland’s short interest as a percentage of

shares outstanding during the Class Period, as well as the timing of the three articles cited by

Duarte-Silva and the period during which I analyzed put-call parity.

FIGURE 2
FARMLAND’S SHORT INTEREST AS A PERCENT OF SHARES OUTSTANDING
 20%
                                                                                                     Put-Call Parity Analysis Establishes
 18%
                                                                                                       No Constraints on Short Selling
 16%

 14%                                                                SLB Update Articles Duarte-Silva Opines
                                                                     “Seem to Offer Support for” Constraints
 12%

 10%

  8%

  6%

  4%

  2%

  0%
       11/12/2015
       12/12/2015
                    1/12/2016
                                2/12/2016
                                3/12/2016
                                            4/12/2016
                                            5/12/2016
                                                        6/12/2016
                                                        7/12/2016
                                                                    8/12/2016
                                                                                 9/12/2016
                                                                                10/12/2016
                                                                                             11/12/2016
                                                                                             12/12/2016
                                                                                                          1/12/2017
                                                                                                                      2/12/2017
                                                                                                                      3/12/2017
                                                                                                                                  4/12/2017
                                                                                                                                  5/12/2017
                                                                                                                                              6/12/2017
                                                                                                                                              7/12/2017
                                                                                                                                                          8/12/2017
                                                                                                                                                                       9/12/2017
                                                                                                                                                                      10/12/2017
                                                                                                                                                                                   11/12/2017
                                                                                                                                                                                   12/12/2017
                                                                                                                                                                                                1/12/2018
                                                                                                                                                                                                            2/12/2018
                                                                                                                                                                                                            3/12/2018
                                                                                                                                                                                                                        4/12/2018
                                                                                                                                                                                                                        5/12/2018
                                                                                                                                                                                                                                    6/12/2018
           62.                    As can be seen in Figure 2 above, my put-call parity analysis was performed over

the period June 22, 2016, to July 10, 2018, when call and put option data was available for

Farmland’s shares. As discussed in the Edwards Report, during this period, Farmland’s common

stock exhibited strict adherence to put-call parity theory, indicating that there were no constraints

on short selling during this portion of the Class Period that would be inconsistent with

informational efficiency.73 Importantly, as can also be seen in Figure 2 above, the three articles


           72
                See Duarte-Silva Report, ¶¶71-73 (footnotes omitted).
           73
                See Edwards Report, ¶115-119; and Appendix C.

                                                                                                                      30
that Duarte-Silva cites as the basis for his opinion that “it is reasonable to consider that short

selling was constrained,”74 occurred during this same period in which Farmland’s shares and

traded options showed strict adherence to put-call parity.

       63.     Duarte-Silva provides no criticism in his report of my put-call parity analysis, nor

my opinion that, had there been constraints on short selling during the period measured, these

constrains would have manifested themselves as violations of put-call parity.75 When questioned

at his deposition about how these three articles could suggest constraints on short selling despite

the lack of put-call parity violations during this period, however, Duarte-Silva then seemingly

contradicts the wide body of economic literature and court precedent on the topic when testifying

as follows:

               Q       Right. Now, if there were such constraints, what I was
               asking, wouldn’t that have resulted in mispricing?

               A       Not necessarily.

               Q       Well, why not necessarily?

               A      If you have restrictions on short selling, that doesn’t mean
               necessarily that the options will show put-call parity violations.

               Q       Why not?

               A       I just don’t see the link between the two.76

               ***

               Q      In general, do you think it’s fair to say short-selling
               constraints do result in put-call parity violations?



       74
           See Duarte-Silva Report, ¶71.
       75
           See, also, Duarte-Silva Dep., pp. 57:25-58-9: “Q But Edwards did discuss put-call
parity with relation to Farmland, didn’t he? A Yes, he did, yes. Q And you didn’t take issue
with the post-June 2016 period; is that right? A I didn’t describe the post June 2016 period.”
(emphasis added).
        76
           See Duarte-Silva Dep., pp. 25:20-26:8 (emphasis added).

                                                  31
               A       I don’t agree with that. And also what I understand matters
               here is this stock in this class period, and that has not been
               shown.77

       64.     As can be seen above, Duarte-Silva’s opinion that “it is reasonable to consider

that short selling was constrained,”78 is based on the existence of three articles that he did not

read. Moreover, Duarte-Silva’s opinion that the lack of violations of put-call parity does not

provide evidence of a lack of short sale constraints during this period is based on either a

misunderstanding of: i) the wide body of literature on the subject; or ii) how this literature relates

to informational efficiency in the courts. Indeed, as discussed by the Court in Polymedia:

               The ability of arbitraguers simultaneously to effectuate a short sale
               along with the options transactions is critical. Barriers to short
               selling inhibit this process... Theoretically, arbitrageurs should
               have effectuated trades which would have returned the market in
               PolyMedica stock and options to put-call parity. Dunbar suggests,
               however, that the barriers to short selling prevented this from
               happening.79

       65.     As discussed in the Edwards Report and above, Farmland’s stock exhibited strict

adherence to put-call parity, which indicates that the level of short selling in Farmland’s stock

did not result in mispricing, or arbitrage opportunities between Farmland’s common stock and

traded call and put options that would be consistent with an inefficient market. While, in theory,

it is possible that the costs of borrowing Farmland’s shares may have been higher than average at

some point during the Class Period, the lack of violations of put-call parity provides direct

evidence that these costs did not result in arbitrage opportunities, which is a necessary condition

for an informationally efficient market.




       77
          See Duarte-Silva Dep., p. 57:17-24.
       78
          See Duarte-Silva Report, ¶71.
       79
          See Polymedica, at 275.

                                                 32
       v) Conclusion Regarding Duarte-Silva’s Criticisms of My Indirect Factors

       66.     After reviewing Duarte-Silva’s various criticisms of my indirect Cammer,

Krogman, and Polymedica factors, it is still my opinion that, with the exception of Farmland’s

relatively small market capitalization, these factors provide evidence of an informationally

efficient market for Farmland’s common stock.

B. Responses to Duarte-Silva’s Criticisms of My Cause-and-Effect Evidence of Market
   Efficiency

       67.     As discussed in the Edwards Report, the fifth and most salient factor for an

efficient market according to Cammer is “[a] cause and effect relationship between unexpected

corporate events or financial releases and an immediate response in the stock price.”80

According to Cammer: “…one of the most convincing ways to demonstrate [market] efficiency

would be to illustrate, over time, a cause and effect relationship between company disclosures

and resulting movements in stock price.”81

       68.     In the Edwards Report, I conducted empirical analyses that provide evidence of a

cause-and-effect relationship between the disclosure of new information and corresponding

movements in Farmland’s common stock price. As stated in the Edwards Report, new

information generally comes in one of three forms: i) information related to the overall market;

ii) information related to the industry in which a company competes; and iii) firm-specific

information. Each of these analyses utilized my two-factor market model described in the

Edwards Report.82

       69.     To establish that Farmland’s stock consistently reacted to the release of the first

two forms of information – overall market and industry information – I explained that the two-

       80
          See Cammer, at 1287.
       81
          See Cammer, at 1291; Edwards Report, ¶48.
       82
          See Edwards Report, ¶¶58-67.

                                                33
factor market model I utilize in my event study analyses produced beta coefficients that quantify

the sensitivity of Farmland’s common stock returns to the returns on both the Market Index and

the REIT Industry Index. The coefficient on the Market Index is 0.43 with a t-statistic of 6.07,

and the coefficient on the net-of-market REIT Industry Index is 0.47 with a t-statistic of 5.95.

Thus, both these market and industry variables are statistically significant at greater than the 1%

significance level (0.0000002% and 0.0000004%, respectively), indicating a strong causal

relationship between movements in the overall market and the market for REITs, and changes in

the prices of Farmland’s common stock. I then concluded that this provides strong economic

evidence of a cause-and-effect relationship between the release of new, value-relevant

macroeconomic information and a corresponding change in the prices of Farmland common

stock.83

       70.      To demonstrate a cause-and-effect relationship between the disclosure of firm-

specific news and a corresponding change in Farmland’s stock price, I also performed two event

study analyses based on commonly used and well-accepted objective criteria: i) initiations of

coverage by research analysts and changes in investment recommendations; and ii) quarterly

earnings surprises. The results of my event study analyses provided strong evidence that

Farmland’s common stock traded in an informationally efficient market during the Class Period.

       71.      For example, consistent with the wide body of literature cited in the Edwards

Report, on average, Farmland’s common stock reacted positively to positive ratings actions and

earnings surprises, and negatively to negative ratings actions and earnings surprises.84

       72.      In addition, of the 17 event dates analyzed, Farmland’s stock price moved in the

expected direction on 15 dates (88%),85 far exceeding the approximately 55% to 70% for

       83
            See Edwards Report, ¶¶65-67.
       84
            See Edwards Report, ¶¶80-93.

                                                34
earnings surprises and 75% for analyst ratings actions found in the literature of other U.S.

exchange-traded stocks.86

       73.     Moreover, on eight of the 17 event dates (47%),87 Farmland’s common stock

reacted by a statistically significant amount, far exceeding the approximately 12% found in the

literature of other U.S exchange-traded stocks.88

       74.     Based on these findings, I concluded that the results of my event studies of

analyst ratings actions and earnings surprises demonstrate a clear cause-and-effect relationship

between the release of new, value-relevant company-specific information and a corresponding

change in Farmland’s common stock price.89

       75.     Although Duarte-Silva provides no claim nor suggestion that I made any

computational errors in my event study analyses, nor that I did not faithfully perform these event

study analyses in accordance with the wide body of research presented in the Edwards Report, he

nonetheless opines that he “do[es] not find the Edwards Report’s assessment of cause-and-effect

to be sufficient to establish that Farmland shares traded in an efficient market” and that the above

analyses “do not support a finding of efficiency.”90




       85
           See Edwards Report, Table 2 showing seven of seven (100%) of initiations of coverage
and changes in investment recommendations moving in the expected direction; and Table 3
showing eight of 10 (80%) of earnings surprises moving in the expected direction.
        86
           See Edwards Report, ¶¶71, 74, 86-88.
        87
           See Edwards Report, Table 2 showing three of seven (43%) of initiations of coverage
and changes in investment recommendations were statistically significant; and Table 3 showing
five of 10 (50%) of earnings surprises were statistically significant.
        88
           See Edwards Report, ¶75 citing to Loh and Stulz (2011) who found that approximately
12% of changes in investment recommendations result in statistically significant stock-price
reactions at the individual firm level.
        89
           See Edwards Report, ¶¶83 and 94.
        90
           See Duarte-Silva Report, ¶¶8 and 29.

                                                35
       76.      As I will show below, Duarte-Silva’s opinions as to the analyses required for

establishing an informationally efficient market are contradicted by decades of well-established

research and court precedent, as well as misleading, erroneous, and sometimes disingenuous

descriptions of my analyses and results. Moreover, the type of analysis Duarte-Silva opines is

necessary to establish an informationally efficient market for Farmland’s common stock would

render it virtually impossible to establish an informationally efficient market for any stock over

any time period.

       i) Duarte-Silva Opines that Farmland’s Market Model is Incapable of Establishing a
          Cause-And-Effect Relationship Between Macro-Economic News and a
          Corresponding Change in Farmland’s Stock Price

       77.      Duarte-Silva criticizes my analysis of the cause-and-effect relationship between

macro-economic news and a corresponding change in Farmland’s stock price stating:

                …contrary to this claim in the Edwards Report, the statistical
                significance of the coefficients on market and industry do not
                imply that Farmland’s shares trade in an efficient market or that
                there is a cause-and-effect relation. That statistical significance
                means merely that Farmland’s returns are correlated with the
                overall market and its industry.

                First, correlation does not imply causation. The Edwards Report
                does not show that market and industry returns cause a reaction in
                Farmland’s returns.91

       78.      As can be seen above, Duarte-Silva acknowledges that there is a highly

statistically significant relationship between daily changes in the price of Farmland’s common

stock and daily changes in the overall market and REIT industry. Duarte-Silva’s criticism is

instead that “correlation does not imply causation,” which is disingenuous.

       79.      It is true that statistics tells us that a correlation indicates that a relationship exists

between two variables – A and B – but does not indicate the causal direction of the relationship.


       91
            See Duarte-Silva Report, ¶¶52-53 (emphasis added).

                                                    36
Indeed, a correlation between A and B indicates that it is possible that: i) A causes B; ii) B

causes A; or iii) both A and B are caused by some other factor C. Therefore, to accept Duarte-

Silva’s opinion that the highly statistically significant relationships between these factors do not

indicate a causal relationship between changes in macro-economic factors and changes in

Farmland’s common stock prices, one must accept one of two alternative hypotheses is true: i)

that changes in Farmland’s common stock prices cause changes in the entire U.S. market for

common stocks and REITs; or ii) that there are some other economic factors that drive the

changes in all three variables, and that the highly statistically significant relationship between

Farmland and these unknown factors are spurious. But, when questioned at deposition, Duarte-

Silva seemingly dismissed these alternative hypotheses testifying:

               Q If there is 2 things A and B right and they’re correlated I guess
               aren’t there 3 possibility the A could cause B or B could cause A
               or something else could cause both is that fair to say?

               A There is correlation one could imply the other the other could
               imply the other and there could be a common cause.

               Q If the market and industry movements are causing the
               movements in Farmland stock, right as evidenced by the
               statistically significant relationship are you saying that possibly the
               movements in Farmland stock are causing the movements in the
               market?

               A If I heard your question correctly started from a premise that
               statistical significance implies causation between these 2 portions
               so maybe I misheard if you don’t mind just.

               Q Let me clarify. Is there a do you believe there is a chance here
               that Farmland stock caused the market to move?

               A I find that unlikely.

               Q So are you saying that something else could be causing
               movements in the market industry and Farmland?

               A I don’t know the answer to that. I mean, I haven’t looked I
               have to think some more about that.


                                                 37
                Q Okay well information released into the market is not causing
                Farmland stock to move, what would cause Farmland stock to
                move there must be some cause right what could that be?

                A I don’t know I can’t think of another reason right now.92

        80.     Moreover, Duarte-Silva himself has discussed the well-accepted causal

connection between movements in the market and industry and changes in company stock prices

in his prior published work. For example, in describing the market model in one writing, Duarte-

Silva states:

                The usual statistical model used in an event study relies on the
                premise that observed price changes result from news in the
                marketplace and random variability commonly known as “noise.”
                See A. Craig MacKinlay, “Event Studies in Economics and
                Finance,” 35 J. Econ. Literature 13, Mar. 1997. This model (also
                known as the market model) describes and estimates how investors
                expect a stock price to react to changes in market, industry, and
                selected company specific factors. Such a model produces an
                estimate of a stock’s expected return. The remainder of any
                observed price change is known as excess return and may be
                attributed to known company-specific news or to noise.93

        81.     Likewise, in an article discussing the U.S. Supreme Court decision in Haliburton,

Duarte-Silva states:

                Event studies require due care to establish the exact timing when
                the truth about the alleged misrepresentations was revealed. This is
                clearer in some situations than others, and it can be done by
                examining information sources, such as news articles, Securities
                and Exchange Commission filings, and analyst reports.

                Experts also control for extraneous effects on the security’s price
                that may confound conclusions about price impact. For example,
                market and industry factors are routinely included as controls in
                event studies.94


        92
           See Duarte-Silva Dep, (rough), pp. 42:9-44:5 (emphasis added, objections omitted).
        93
           See A. Dolgoff and T. Duarte-Silva “Event Studies Using Contemporaneous Forward-
Looking Information,” Securities Litigation, 25(4), 2015, 7-25, at 7 (emphasis added).
        94
           See N. Morgan, C. McElroy, DLA Piper, and T. Duarte-Silva, “Halliburton Fallout:
Fate of the ‘Efficient Market’ Hypothesis and Event Studies in Securities Litigation,” Westlaw
                                                 38
          82.   In a third article discussing the efficacy of using intra-day stock-price movements

to eliminate the effect of confounding information on event study results, Duarte-Silva similarly

states:

                It is also typical in event studies to evaluate returns in excess of
                benchmarks or risk factors, such as the returns in the overall
                market. However, the short intervals of intraday analyses might not
                allow enough time for market factors to move enough to have a
                material effect on the stock price being analyzed.95

          83.   Duarte-Silva provides no explanation how his opinion in this matter squares with

those expressed in his prior written work, nor with the general acceptance of this causal

relationship within the academic community.96



Journal Securities Litigation & Regulation, 20(5), 2014, p. 2 (emphasis added footnote omitted).
         95
            See A. Dolgoff and T. Duarte-Silva, “Price impact of disclosures before, during, or
after a trading day: Implications for event studies,” Working Paper, 2014, p. 4.
         96
            See, for example, W. Mikkelson and R. Ruback, “An Empirical Analysis of the
Interfirm Equity Investment Process,” Journal of Financial Economics, 14, 1985, 523-553, at
531 stating: “The event study method pioneered by Fama , Fisher, Jensen, and Roll (1969) is
used to measure the price effects of the initial investment, intermediate and outcome
announcements. Since most stocks tend to move up or down with the market, the realized stock
returns are adjusted for market-wide movements to isolate the component of the returns due to
events related to the investment… The term BjRmt in equation (1) is the portion of the return to
security j that is due to market-wide factors.”; See similar passages in W. Mikkelson and R.
Ruback, “Targeted Repurchases and Common Stock Returns,” Journal of Economics, 22(4),
1991, 544-561; W. Mikkelson and R. Ruback, “Corporate Investments in Common Stock,” MIT
Working paper, 1985, p. 11; and R. Ruback, “The Conoco Takeover and Stockholder Returns,”
Sloan Management Review (Pre-1986), 23(2), 1982, 13-33, at 30. See, also, M. Mitchell and J.
Netter, “The Role of Financial Economics in Securities Fraud Cases: Applications at the
Securities and Exchange Commission,” The Business Lawyer, 49, 1994, 545-590, stating: “The
market model decomposes the return on a stock into two parts, one part due to factors
influencing the market and one part due to variables specifically related to the firm itself.”; B.
Cornell and R. Morgan, “Using Finance Theory to Measure Damages in Fraud on the Market
Cases,” UCLA Law Review, 37, 1990, 883-924, at 903 stating: “The trouble with the comparable
index approach, as Finkelstein, Fischel, Easterbrook, and Leas all recognize, is that it attributes
any decline in the security price that is not due to movements in the market or the industry to
disclosure of the fraud.” D. Tabak and C. Okongwu, “Inflation Methodologies in Securities
Fraud Cases: Theory and Practice,” NERA Working Paper, July 2002, p. 10, stating: “In fact,
many courts have determined that it is necessary to use an event study to distinguish between
stock-price movements due to fraud and movements due to other factors.” (emphasis added)

                                                 39
       84.       Duarte-Silva also criticizes my analysis of the cause-and-effect relationship

between macro-economic news and a corresponding change in Farmland’s stock price by

arguing that “the vast majority of Farmland’s returns are for reasons other than market and

industry,” as evidenced by the R-squared of my market model being slightly less than 10%.97

That Farmland’s common stock was more influenced by firm-specific information during the

Class Period in no way invalidates the fact, which Duarte-Silva appears to agree, that the

relationship between changes in macro-economic factors and changes in Farmland’s common

stock prices were statistically significant at a minimum of the 0.0000004% significance level

during the Class Period.

       85.       Moreover, common stocks are typically more influenced by firm-specific

information than by macro-economic factors (i.e., R2 less than 50%) has been well accepted by

the academic community for more than three decades. Indeed, in a seminal 1988 paper titled

“R2,” Professor Richard Roll set out to answer that specific question. Professor Roll determined

that the average R2 for market models estimated using daily data is approximately 20%,

indicating that, on average, just 20% of changes in companies’ stock prices can be explained by

changes in macro-economic factors.98 In my experience, an R2 of approximately 10% is not

abnormal and provides no indication of an informationally inefficient market for Farmland’s

stock during the Class Period.

       86.       It is still my opinion that the highly statistically significant coefficients in my

market model indicate a strong causal relationship between movements in the overall market and




       97
            See Duarte-Silva Report, ¶53.
       98
            See R. Roll, “R2,” The Journal of Finance, 43(3), 1988, 541-566.

                                                   40
the market for REITs, and changes in the prices of Farmland’s common stock, an opinion that

has been shared by the courts.99

       ii) Duarte-Silva Opines that Standard Event Study Analyses Are Incapable of
           Establishing a Cause-and-Effect Relationship Between Firm-Specific News and a
           Corresponding Change in Farmland’s Stock Price

       87.     As discussed in the Edwards Report and above, to provide evidence of the cause-

and-effect relationship between the disclosure of new information and corresponding movements

in Farmland’s common stock price, I performed two event studies analyses: i) an event study of

earnings surprises; and ii) an event study of initiations of coverage and changes in investment

recommendations by research analysts.

       88.     As discussed in the Edwards Report, these information events are among the most

widely studied in the field of financial economics, and the near-universal finding of multiple

decades of research on the topic is that earnings disclosures and research analysts are two of the

most influential information channels for investors as evidenced by their ability to influence

stock prices.100 Despite this research, Duarte-Silva dismisses the efficacy of event studies of



       99
           See, for example, Petrie v. Electronic Game Card, Inc., LEXIS 100666, (C.D. CA.
2015) stating: “The Fifth Cammer factor is the essence of an efficient market and the foundation
for the fraud on the market theory. Event studies are by far the most common test for a causal
connection. An event study typically partitions a company’s security price movement on each
trading day in the class period into three parts: the movement caused by market-wide factors, or
the market effect; the movement caused by industry-wide factors, or the industry effect; and the
movement caused by firm-specific effect.”
        100
            See, for example, Daniel Bradley, Jonathan Clarke, Suzanne Lee, and Chayawat
Ornthanalai, “Are Analysts’ Recommendations Informative? Intraday Evidence on the Impact of
Time Stamp Delays,” The Journal of Finance, 69(2), April 2014, 645-673, p. 669 stating: “Our
multivariate framework allows us to estimate the relative importance of analyst
recommendations, earnings announcements, and management guidance in corresponding stock
markets. These events are among the most studied in finance and accounting, but typically are
analyzed independently. Because they are often issued on the same day, it is difficult to
determine the relative importance of each event on a daily basis. Our method using intraday data
overcomes this problem. We find that analyst recommendation revisions are the most important
and influential information disclosure channel examined.”

                                                41
earnings surprises and analyst ratings actions by claiming that these studies are not used to

establish market efficiency in academia. For example, at his deposition, Duarte-Silva testified as

follows:

               Q        Okay. But isn’t it pretty well accepted that earnings
               announcements are important event dates? Isn’t that well accepted
               in the literature?

               A       Important for what? I think that’s the problem you’re
               saying important for what.

                       The literature does not examine whether a stock price is
               efficient when it looks at earnings dates. What normally the
               literature is doing simply completely different. The literature is
               looking how the market reacts to earning and not to draw
               conclusion. Therefore, efficient.101

       89.     Duarte-Silva is mistaken. Indeed, it is hard to imagine a more universally-

accepted concept in financial economics than that event study analyses are used to determine

whether stock-prices react to objectively determined information events in a manner that is

consistent with an informationally efficient market. Kothari (2001) explains this well-accepted

concept as follows:

               Fama et al.(1969) conducted the first event study in financial
               economics. Event studies are joint tests of market efficiency and
               the model of expected rates of return used in estimating abnormal
               returns.

               ***

               Event studies are tests of market efficiency. They test the impact,
               speed, and unbiasedness of the market’s reaction to an event. In an
               efficient capital market, a security’s price reaction to an event is
               expected to be immediate and subsequent price movement is
               expected to be unrelated to the event-period reaction or its prior
               period return. The modern literature on event studies originates
               with Fama et al. (1969) and Ball and Brown (1968), who examine

       101
           See Duarte-Silva Dep., pp. 119:18-120:9 (emphasis added). See, also, Duarte-Silva
Dep., pp. 85:12-87:20.


                                                42
               security return behavior surrounding stock splits and earnings
               announcements. Since then hundreds of event studies have been
               conducted in the legal, financial economics, and accounting
               literatures. There are two types of event studies: short-window
               event studies and long-horizon post-event performance studies.
               The inferential issues for the short-window event studies are
               straightforward, but they are quite complicated for the long-
               horizon performance studies. I discuss the salient issues of each
               type of study below.

               Short-window event studies provide relatively clean tests of market
               efficiency, in particular when sample firms experience an event that
               is not clustered in calendar time (e.g., earnings announcement day
               returns or merger announcement day returns). The evidence from
               short-window event studies is generally consistent with market
               efficiency. The evidence using intra-day, daily, and weekly returns
               to wide ranging events like earnings announcements, accounting
               irregularities, mergers, and dividends suggests the market reacts
               quickly to information releases. In some cases, the reaction appears
               incomplete and there is a drift, which contradicts market
               efficiency.102

       90.     As can be seen above, Duarte-Silva’s opinion that standard event studies are

incapable of establishing an efficient market for Farmland is based, in part, on his fundamental

disagreement with over 50 years of academic literature on the subject.

       91.     Instead, Duarte-Silva asserts that an alternative, higher threshold is “required” for

establishing informational efficiency under Cammer 5 stating:

               My understanding of this factor is that it requires Plaintiffs to show
               through empirical evidence “a cause and effect relationship
               between unexpected corporate events or financial releases and an
               immediate response in the stock price.” This factor requires a
               detailed review of the news during the Class Period and an
               assessment of the change in stock price (i.e., stock return) that
               such news would imply. Then, this factor requires an analysis of
               whether the company-specific stock returns (i.e., after controlling
               for contemporaneous market and industry returns; also known as
               excess returns) upon those news were actually consistent with a
               cause-and-effect relationship. To be consistent, such returns would
               have to be statistically significant, i.e., sufficiently distant from a

       102
         See S.P. Kothari, “Capital Markets Research in Accounting,” Journal of Accounting
and Economics, 31, 2001, 105-231, at 115 and 187 (emphasis added).

                                                 43
               0% return that it can be interpreted as not due to random chance.
               To be consistent, such statistically significant returns should also
               at least be in the direction that the news would predict on a
               consistent basis.103

       92.     Duarte-Silva then opines that:

               According to the Edwards Reports’ own evidence, there were 313
               days with news during the Class Period, or 46.9% of the Class
               Period. However, the Edwards Report does not examine the
               information that was being released on those days to ascertain if
               that information was material, what its price impact should be, and
               then examine if the stock price reacted accordingly.104

       93.     As can be seen above, to establish a cause-and-effect relationship under Duarte-

Silva’s “required” standard of proof, an event study analysis must be performed not just on a

subset of dates based on pre-determined objective criteria, but on every day of the Class Period

with news. Then, to be “consistent” with an informationally efficient market, the stock price

must move not only in direction expected based on subjective assessments of value, but also by a

statistically significant amount on every day during the class period with news.105

       94.     In my opinion, Duarte-Silva’s suggested cause-and-effect requirement to satisfy

Cammer 5 is erroneous for numerous reasons.

       95.     First, because Duarte-Silva’s suggested event study analysis is not grounded in

any pre-determined objective criteria of what constitutes “news,” the analysis would require

countless subjective determinations and assumptions, and the results of which would be

unreliable and nearly impossible to replicate. Indeed, as discussed further below, in the absence

of objective criteria, when analyzing a complex disclosure which includes numerous pieces of

       103
           See Duarte-Silva Report, ¶27 (emphasis added footnotes omitted).
       104
           See Duarte-Silva Report, ¶31 (emphasis added footnote omitted).
       105
           See, also, Duarte-Silva Report, ¶36 stating: “This fact [that Farmland’s stock moved
opposite the expected direction on 2 of 17 days] is not discussed in the Edwards Report but it
makes clear that, overall, either there is more to analyze to arrive at an expected direction of
price movement or Farmland shares did not trade in an efficient market.”

                                                44
potentially value-relevant information, ten highly capable economists could come to ten different

conclusions regarding the totality of the news. Duarte-Silva’s suggested requirement that one

must perform an event study analysis of every day of the Class Period could, therefore, draw the

Court into a “battle of experts” over the correct interpretation of news on over 300 “news” days

in this matter.106

        96.     Second, as stated in the Edwards Report:

                The lack of a statistically significant response to the disclosure of
                new information, however, does not necessarily indicate market
                inefficiency. Indeed, a statistically significant stock-price reaction
                is only expected when the magnitude of the valuation effect of the
                information is so large that it exceeds the threshold for statistical
                significance. For example, consider a company with a market
                capitalization of $1 billion. If the standard error from a properly-
                specified market model is 3%, then only unexpected disclosures
                that would cause investors to alter their valuation of the company’s
                equity by at least $60 million ($1 billion x 3% x 2) would be
                expected to result in an excess return that reaches the threshold for
                statistical significance at the 5% level.107

        97.     Therefore because, in an efficient market, not every news event would be

expected to alter the market’s expectations for Farmland’s future financial prospects by the

amount necessary to elicit a statistically significant response,108 Duarte-Silva erroneously

disregards event dates with information that may not cause large enough value changes, but




        106
            I also note that, because Appendix B does not contain all news stories, analyst reports,
or other public information regarding Farmland, an exhaustive search for all news on each day of
the Class Period would be required for Duarte-Silva’s suggested analysis. See Edwards Report,
fn 28.
        107
            See Edwards Report, ¶55 (footnote omitted).
        108
            See, for example, Edwards Report, ¶75 referencing Loh and Stulz (2011) which found
that approximately 12% of change in investment recommendations by research analysts are
found to be accompanied by statistically significant stock-price reactions at the individual firm
level.

                                                 45
where Farmland’s stock still moved in the expected direction. This erroneously biases the

analysis towards a finding of informational inefficiency.109

       98.     Third, Duarte-Silva’s requirement that the stock price must also move by a

statistically significant amount is inconsistent with the wide-body of empirical research

discussed in the Edwards Report and summarized above. Indeed, in none of the cited studies do

the authors require that the stock-price movement at the individual firm level meet the threshold

for statistical significance when determining whether the direction of stock-price movement was

consistent with expectations.110

       99.     Fourth, Duarte-Silva’s assertion that a company’s stock price must react as one

might expect on every event date (i.e., exhibit perfect efficiency) is a concept that is contradicted

by researchers111 and rejected by the U.S. Supreme Court. Indeed, as the U.S. Supreme Court

stated in Halliburton II:

               The markets for some securities are more efficient than the markets
               for others, and even a single market can process different kinds of
               information more or less efficiently, depending on how widely the
               information is disseminated and how easily it is understood.


       109
            Consider an example of a disclosure that the hypothetical company above secured an
unexpected contract with a net present value of $50 million. Even if the company’s market
capitalization increased by $50 million in response to the news, Duarte-Silva would reject this
reaction as evidence of an informationally efficient market even though the company’s stock
price moved in the expected direction by the expected amount.
        110
            When questioned about this research at his deposition, Duarte-Silva testified that he
did not recall whether the research discussed in the Edwards Report required a stock-price
reaction to be statistically significant in order to determine whether the stock-price moved in the
expected direction. See Duarte-Silva Dep., pp. 85:12-86-5.
        111
            See, for example, J. Campbell, A. Lo and A. MacKinlay, The Econometrics of
Financial Markets, Princeton University Press, 1997, pp. 24-25 stating: “The notion of relative
efficiency – the efficiency of one market measured against another, e.g., the New York Stock
Exchange vs. the Paris Bourse, futures markets vs. spot markets, or auction vs. dealer markets –
may be a more useful concept than the all-or-nothing view taken by much of the traditional
market-efficiency literature... Similarly, market efficiency is an idealization that is economically
unrealizable, but that serves as a useful benchmark for measuring relative efficiency.”

                                                 46
                 ***

                 To recognize the presumption of reliance, the Court explained, was
                 not “conclusively to adopt any particular theory of how quickly
                 and completely publicly available information is reflected in
                 market price.” The Court instead based the presumption on the
                 fairly modest premise that “market professionals generally
                 consider most publicly announced material statements about
                 companies, thereby affecting stock market prices.” Basic’s
                 presumption of reliance thus does not rest on a “binary” view of
                 market efficiency. Indeed, in making the presumption rebuttable,
                 Basic recognized that market efficiency is a matter of degree and
                 accordingly made it a matter of proof.112

       100.      Duarte-Silva provides no reference to academic literature suggesting, nor am I

aware of any matter in which an expert performed or a court required an event study analysis of

every day of the Class Period, nor that every event date must not only move in the expected

direction but by a statistically significant amount to establish information efficiency. In my

opinion, such an extreme threshold requirement would render it impossible to establish

informational efficiency for any company over any time period.

       iii) Duarte-Silva Provides Erroneous and Misleading Criticisms of My Event Study
            Analyses

       101.      Throughout the Duarte-Silva Report and his deposition, Duarte-Silva asserts that,

to establish that Farmland’s stock-price reaction was consistent with the news disclosed on the

day, the price movement must not only move in the expected direction based on the news, but by

a statistically significant. For example, Duarte-Silva testified:

                 Q      Okay. So basically your criticism is that if a stock price
                 movement was not statistically significant, then it doesn’t provide
                 evidence of informational efficiency; is that correct?

                 A       If a stock price didn’t move in a statistically significant
                 way, it means it’s not possible to say that the return was different
                 from zero.


       112
             See Halliburton II at 2403 and 2410 (emphasis added), citing to Basic, 485.

                                                  47
                Q       Okay.

                A      Meaning that it was possibly just simply zero. And what
                we observed in the column called Excess Return here, in those
                circumstances, is a return that was likely driven by just noise.

                Q       Okay.

                A        So if that is the case, then when we look at, for example, at
                the first row, we see expected effect on price, positive.

                         We look at excess return, we see it’s not statistically
                significant; therefore, the expected effect on price was positive, but
                it’s not possible to tell that the return was actually positive. It’s
                most likely just zero with a little bit of noise.

                        So in that sense, the return does not support a cause-and-
                effect relationship between the news and the stock price and,
                therefore, does not support market efficiency.113

        102.    When criticizing my event study analysis, Duarte-Silva then applies his direction

and statistical significance requirement to each of my 17 event study dates and concludes that:

                Based on Edwards’ own regression analysis, Farmland’s share
                price moved in a direction apparently consistent with the arrival of
                new information on only 6 of those 17 days. Thus, even on the
                small number of days that Edwards examined, he found a cause-
                and-effect relationship on only 35% of his selected news days.114

        103.    Duarte-Silva similarly applies his direction and statistical significance

requirement when criticizing the results of my event study analyses elsewhere in his report.

Below are some examples (actual results shown below):




        113
             See Duarte-Silva Dep., pp. 83:14-84:24. See, also, Duarte-Silva Report, fn 49 stating
“This comment and other comments on returns or price movements in this report pertain to
statistically significant returns as, by definition, returns that are not statistically significant are
not statistically distinguishable from zero.”
         114
             See Duarte-Silva Report, ¶32 (footnote omitted). Duarte-Silva also deems one of my
event study dates where Farmland’s stock price moved in both the expected direction and by a
statistically significant amount to be inconclusive because of the presence of purportedly
confounding news, which I address in detail below.

                                                  48
               Duarte-Silva (¶45): The results in [Table 3] above show that,
               before February 2017, the Edwards Report does not identify a
               single event that supports a cause-and-effect relationship...

               Actual result: six of the seven (86%) event dates moved in the
               expected direction.

               Duarte-Silva (¶46): Further, only 6 out of 10 events from
               February 2017 onwards had a price reaction that was consistent
               with Edwards’ expectation of price reaction. In total, on 11 out of
               the 17 dates selected by Edwards, Farmland’s share price did not
               react in a direction consistent with Edwards’ expected direction of
               effect on price. So, only in 35% of the dates selected by Edwards
               (6 out of 17) did Farmland’s share price move in the expected
               direction. (footnotes omitted)

               Actual result: nine of the 10 (90%) from February 2017 onwards
               and 15 of the 17 (88%) event dates in total moved in the expected
               direction.

               Duarte-Silva (¶49): Similarly, Edwards states that “[i]n an
               efficient market, I would expect that, on average, Farmland’s
               common stock would react positively to positive earnings surprises
               and negatively to negative earnings surprises.” However, the
               evidence in Table 3 of the Edwards Report (and displayed in the
               table below) shows that, before February 2017, Farmland’s share
               price never moved in the direction that Edwards would have
               expected.

               Actual result: three of four (75%) event dates moved in the
               expected direction.

       104.    Duarte-Silva’s criticisms of my event study analysis are misleading, statistically

erroneous, and contradicted by an extensive body of empirical research.

               a) Duarte-Silva Ignores Commonly Used and Well-Accepted Tests for
                  Establishing Statistical Significance

       105.    When performing an event study of a single event such as an alleged corrective

disclosure, it is common practice in financial economics to require that the excess return on the

day be statistically significant. This ensures that, because the statistical likelihood of

experiencing a stock-price reaction of that magnitude is so small (5% or less when using the 5%

threshold for statistical significance), it is much more likely that the exceptionally large stock-

                                                  49
price reaction is the result of the disclosure of value-relevant news than simply due to chance.

But, when performing event studies of multiple event dates, there are multiple additional

statistical tests that can be performed to determine whether stock prices are reacting to news.

       106.    To illustrate this point, consider a hypothetical example of an FDA clinical trial of

a new potential treatment for an aggressive form of cancer. Suppose the average lifespan for

newly diagnosed patients is one year under the current standard of care, with 95% of patients

dying within two years. If the new treatment is administered to a single patient, and this patient

lives for 18 months, this provides no statistical basis for concluding that the new treatment is

more effective than the current standard of care because the patient’s 18-month survival was not

statistically distinguishable from the one-year average. But, if the patient were to survive three

years after receiving the treatment, because the likelihood of surviving that long by chance is so

low (significantly less than 5%), this would provide statistical evidence that the new treatment

was responsible for the patient’s extended life. This is equivalent to an event study of a single

event date.

       107.    Now let us assume that, instead of administering the new treatment to just one

patient, the drug was instead administered to 20 patients. Under Duarte-Silva’s standard of

proof, each patient outcome would need to be examined individually. To provide statistical

evidence of treatment efficacy (reaction to news), each patient’s survival would not only be

required to exceed one year (expected direction), but also to exceed two years (statistical

significance). And, if any patient’s outcome did not meet these two threshold requirements,

under Duarte-Silva’s standard of proof, the patient’s outcome would be inconsistent with

efficacy for the new treatment (cause-and-effect relationship).

       108.    Requiring such a high threshold for determining efficacy is illogical for several

reasons. For example, when administering the treatment to 20 patients, it is likely that at least

                                                 50
some of these patients will have other unrelated conditions that could negatively affect their

survival (confounding news). By dismissing these patient outcomes as inconsistent with efficacy

if these patients survive longer than one year (expected direction) but not longer than two years

(statistical significance), one is dismissing the possibility that the new treatment was in fact

efficacious for these patients (reacted to news), but that the efficacy was masked by the negative

impact of their underlying conditions (confounding news).

        109.    Moreover, because the potential new treatment was administered to multiple

patients in the above example, there are several well-accepted tests that can be used to provide

statistical evidence of efficacy even in the presence of potential unrelated conditions. These

same tests can be applied to the results of the event study analyses contained in the Edwards

Report to establish a cause-and-effect relationship under Cammer 5. By asserting that it is

“required” that Farmland’s stock-price reaction on each event date both move in the expected

direction and by a statistically significant amount to be consistent with efficiency, Duarte-Silva

effectively dismisses each of these statistical tests as irrelevant.

        i. Statistical Significance of Average Stock-Price Reactions to Positive and Negative
           News Provides Strong Evidence of a Cause-and-Effect Relationship

        110.    In the above hypothetical example, one statistical test that can be performed to

establish efficacy of the new potential treatment is a comparison of the average survival of the

treatment group to that of patients receiving the current standard of care. Under the null

hypothesis that the new treatment is no better than the current standard of care, one would expect

the average survival of patients in the treatment group to be less than or equal to that of patients

receiving the current standard of care. If, however, the average survival of patients in the

treatment group is statistically greater than that of patients receiving the current standard of care,

this would provide statistical evidence of efficacy.


                                                   51
       111.    This same statistical test can be performed using my event study results to

establish a cause-and-effect relationship under Cammer 5. Specifically, under the null

hypothesis that Farmland’s common stock did not react to news, one would expect the average

stock-price reaction to positive (negative) news to be statistically indistinguishable from zero. If,

however, the average stock-price reaction to positive (negative) news is statistically significantly

positive (negative), this would provide statistical evidence that Farmland’s stock price reacted to

news as one would expect in an efficient market. Indeed, this is the standard event study

methodology that has been used by researchers to test market efficiency for over 50 years.115

               Statistical Significance of Average Stock-Price Reaction to Analyst Downgrades

       112.    In support of his opinion that the results of my event study analyses do not

provide evidence of an informationally efficient market for Farmland’s common stock during the

Class Period, Duarte-Silva attempts to perform such an analysis by calculating the statistical

significance of Farmland’s average stock-price reaction to analyst downgrades. Specifically,

Duarte-Silva states:

               Further, Edwards’ results do not support the conditions that he
               himself set to conclude that Farmland’s share price shows a cause-
               and-effect relation. For example, Edwards notes that “[i]n an
               efficient market, I would expect that, on average, Farmland’s
               common stock would react … negatively to downgrades in
               investment recommendations.” However, the average price
               reaction to downgrades displayed in Table 2 of the Edwards Report
               (and displayed in the table below) was -2.28%, which is not
               statistically distinguishable from zero under his own criteria for

       115
            The Plaintiff’s expert in Flamel Technologies performed a similar, but less robust
analysis in which he ignored the direction of the stock-price reactions and instead determined
that the average absolute value of the stock-price reactions on news days was over three times
greater than on non-news days. The Court conclude that “…the event study methodology
utilized by Plaintiff’s expert is based on accepted scientific, peer-reviewed protocols,” and that
“Plaintiff has established by the preponderance of the evidence that Flamel’s ADRs traded in an
efficient market during the Class Period and accordingly that the class is entitled to the
presumption of reliance afforded by the fraud-on-the-market theory.” See Christel Billhofer, et al
v. Flamel Technologies, S.A., et al, 281 F.R.D. 150 (S.D. N.Y. 2012) at 163.

                                                 52
                statistical significance. In other words, his evidence does not
                support his own conditions to conclude that Farmland’s shares
                traded in an efficient market.116

        113.    In support of his lack of statistical significance claim, Duarte-Silva provides the

following explanation:

                The average excess return shown in Table 2 of the Edwards Report
                is -2.28%. Dividing this average excess return by Edwards’
                standard error of 1.41% results in a t-statistic of -1.62, which is
                closer to zero than -1.96 and therefore not statistically
                significant.117

        114.    As can be seen above, the basis for Duarte-Silva’s opinion that Farmland’s

average stock-price reaction was inconsistent with an informationally efficient market is

incorrect because Duarte-Silva made a fundamental statistical error when calculating his

t-statistic. Indeed, the standard error of a market model (1.41%) provides a measure of the

typical volatility of individual excess returns. It is for this reason that the standard error of a

market model is used to measure the statistical significance of individual returns.118

        115.    But, when measuring the statistical significance of a sample mean (i.e., average of

a sample of individual returns such as analyst downgrades), the measurement of statistical

significance is properly made by reference to the standard error of the mean, which is

approximately equal to the standard error of the market model divided by the square root of the

number of observations in the sample mean.119


        116
            See Duarte-Silva Report, ¶48 (footnotes omitted).
        117
            See Duarte-Silva Report, fn 69.
        118
            See, for example, Exhibit 1 to the Duarte-Silva Report, p. 12 of 12, Notes and Sources:
[K].
        119
           See, for example, R. Leekley, Applied Statistics for Business and Economics, CRC
Press, 2010 pp. 304-305 stating: “As before, we can think of 𝑌 (𝑆𝑎𝑙𝑎𝑟𝑦) as an estimate of the
mean or expected value of Y (Salary), given these values for education, experience, and sex. Or
we can think of it as a prediction for an individual employee given these values. The predictions
are the same—about $34,027—but the confidence intervals around them are different. Both
                                                  53
       116.    When questioned about this calculation at his deposition, Duarte-Silva provided

the following testimony:

               Q       Okay. Now, so when measuring the statistical significance
               of an average return, there are no adjustments that need to be made
               of the standard error?

               (Pause in proceedings.)

               A       I don’t recall any for adjustment.

               Q      Okay. But have you ever heard of a term called the
               “standard error of the mean”?

               A       Yes.

               Q      Okay. So generally, when do you use the standard error of
               the mean?

               A       When you are testing the statistical significance of a mean,
               but I don’t recall exactly what are the conditions for that right
               now.

               Q        Okay. But is it your opinion that when measuring the
               statistical significance of a mean, is it improper to divide it by the
               standard error of the mean?

               A      I think there is a small adjustment, if I recall correctly, now
               that you ask about it. But I don’t -- I’m not sure that there is a
               small adjustment. I just don’t remember that.



confidence intervals are centered on 𝑌 and are t(n–k) standard errors around 𝑌. (See Figure 13.5.)
The only difference is in the standard errors. The standard error for the mean is smaller because
there is only one source of error—we are using a sample regression line, which is bound to be
somewhat wrong. The standard error for an individual case is larger because—in addition to
this source of error—the individual points are scattered around the line even in the population.”
(emphasis added) See, also, p. 394 stating: “The first [confidence interval for an estimate]
assumes that the sample data follow roughly a normal distribution. It is based on the standard
deviation of the sample and tells us roughly how scattered the data are. The second [confidence
interval of a mean] assumes that all possible sample means for samples of size n follow a normal
distribution. It is based on the standard error of the mean and tells us how precise our estimate
of the mean is. The standard error (s𝑥 ) = the standard deviation (sx) divided by √𝑛.” See, also, D.
Anderson, D. Sweeney, and T. Williams, Statistics for Business and Economics, nineth edition,
Thomson, 2005, p. 345 stating that the standard error of the mean 𝑥 is equal to the standard
deviation divided by the square root of the number of observations in the sample mean.

                                                 54
                  Q       Okay. But do you believe it was proper here to divide by
                  the standard error of the market model instead of the standard error
                  of the mean?

                  A      Yes. I find that proper here, and I don’t recall that it was
                  necessary to divide by the standard error of the mean.

                  Q      Okay. And why not?

                  A      I didn’t see why it would be materially different here.120

        117.      I correct Duarte-Silva’s error below by dividing the average excess return of

-2.28% by the standard error of the mean, which equals the standard error of the market model

divided by the square root of the number of observations in the sample mean (5):

TABLE 4
CORRECTION OF DUARTE-SILVA’S CALCULATION OF STATISTICAL SIGNIFICANCE

t-statistic = avg. excess return / [standard error / sqrt (sample size)]

t-statistic = -2.28% / [1.41% / sqrt (5)]

t-statistic = -3.62


        118.      As can be seen above, correcting Duarte-Silva’s error does have a material effect

on his calculation of the level of statistical significance. In fact, correcting Duarte-Silva’s error

by appropriately measuring the statistical significance of the sample mean using the standard

error of the mean results in a t-statistic of -3.62, which indicates that, not only did Farmland’s

stock price move in the expected direction on five out of five (100%) dates on which research

analysts downgraded their investment recommendations for Farmland, but the average excess

return is statistically significant at the 0.03% significance level (1-in-3,333). In my opinion,

these findings provide strong empirical support for a cause-and-effect relationship between these

information events and a corresponding change in Farmland’s stock price.



        120
              See Duarte-Silva Dep., pp. 95:2-96:20 (emphasis added).

                                                    55
        119.    An alternative methodology that is often used in financial economics to measure

the statistical significance of an average excess return is the inclusion of an “indicator” or

“dummy” variable for the event dates in a market model regression.121 To further illustrate the

statistical significance of the Farmland’s average stock-price reaction to analyst downgrades, I

perform this analysis and present the results in Table 5 below:

TABLE 5
CALC. OF STATISTICAL SIGN. OF AVG. STOCK-PRICE REACTION TO ANALYST DOWNGRADES

Intercept (t-statistic)                                              0.000                           (-0.19)
Coefficient on the RU30INTR Index (t-statistic)                      0.427                            (6.09)
Coefficient on the Orthogonalized FNCOTR Index (t-statistic)         0.462                            (5.87)
Coefficient on Dummy Variable for Analyst Downgrades (t-statistic) -2.31%                            (-3.67)

Adjusted R-Squared                                                                                   11.2%
Standard Error                                                                                       1.40%
Observations (November 12, 2015 to July 10, 2018)                                                       668


        120.    As can be seen in Table 5 above, the t-statistic associated with the average stock-

price response to downgrades in investment recommendations is -3.67, approximately equal to

the t-statistic of -3.62 calculated in the prior section after correcting the statistical error in

        121
           See, for example, P. Asquith, M. Mikhail, and A. Au, “Information content of equity
analyst reports,” Journal of Financial Economics, 75, 2005, 245-282, at 266 stating: “In addition
to disaggregating our strength-of-arguments variable into its positive and negative components,
we consider each of our 28 justification variables independently. That is, we add 28 dummy
variables to the regression, such as positive revenue growth, negative revenue growth, positive
cost savings, negative cost savings, etc”; C. Demiroglu and M. Ryngaert, “The First Analyst
Coverage of Neglected Stocks,” Financial Management, Summer 2010, 555-584, at 573 stating:
“In this section, we use regression analysis to control for all the determinants of initiation
abnormal returns. In all of the specifications, we include dummy variables for the strength of
recommendation rating and the type of firm the initiating analyst is affiliated with. We also add a
dummy variable, Conflict, set equal to one if a preinitiation investment banking relationship
exists between the analyst’s firm and the covered firm”; J. Gerlach and J. Lee, “How Information
Transmits to Equity Markets: Earnings Announcements and Volatility,” Working Paper, March
2010, at 12 stating: “We estimate a regression in which the dependent variable is the absolute
value of the difference between the actual return Rjt for one-minute interval j on day t and the
mean return Rj for interval j over all announcement and control days. Dummy variable Dt is
defined to be 1 if the earnings announcement is released prior to the market open on day t and
zero otherwise.”

                                                    56
Duarte-Silva’s calculation, and indicating a less than 1-in-3,800 chance of occurring if

Farmland’s common stock was not reacting to news. This provides further evidence of the

highly statistically significant cause-and-effect relationship between these information events

and a corresponding change in Farmland’s common stock price.

               Statistical Significance of Average Stock-Price Reaction to Positive and Negative
               Event Dates

       121.    Because my event study also included Farmland’s stock-price reaction to earnings

surprises and initiations of coverage by research analysts, the same statistical test can be applied

to all 17 of my event dates. Specifically, to measure the statistical significance of the average

excess returns on all positive and negative event dates in my event study analyses, I include two

dummy variables in my market model regression: i) a dummy variable for positive news defined

as a positive earnings surprises or ratings actions; and ii) a dummy variable for negative news

defined as a negative earnings surprises or ratings actions.122 The results of this analysis are

shown in Table 6 below:




       122
           I note that Duarte-Silva has used dummy variables under similar circumstances in his
published work. See, for example, T. Duarte-Silva, H. Fu, C. Noe, and R. Ramesh, “How Do
Investors Interpret Announcements of Earnings Delays,” Journal of Applied Corporate Finance,
25(1) 2013, 64-71 at 67-69 stating: “Previous research has shown that management earnings
forecasts affect stock prices. As a result, we wanted to ensure that the univariate results reported
above were not driven by contemporaneously provided earnings guidance. To do so, we
estimated a multiple regression model with earnings guidance indicator variables in addition to
delay reason categories. We classified earnings guidance as positive, neutral, or negative. We
defined earnings guidance as positive (negative) if the earnings delay announcement included a
statement about earnings beating (missing) management or analyst expectations or historical
earnings, the company reporting a profit (loss), the earnings effect of the delay being positive
(negative), or general positive (negative) statements about the company’s prospects.” (emphasis
added footnote omitted).

                                                 57
TABLE 6
CALC. OF STATISTICAL SIGN. OF AVG. STOCK-PRICE REACTION TO EVENT STUDY DATES123

Intercept (t-statistic)                                                        0.000           (-0.68)
Coefficient on the RU30INTR Index (t-statistic)                                0.449            (6.55)
Coefficient on the Orthogonalized FNCOTR Index (t-statistic)                   0.469            (6.07)
Coefficient on Dummy Variable for Positive Events (t-statistic)               3.28%             (5.84)
Coefficient on Dummy Variable for Negative Events (t-statistic)              -1.31%            (-3.14)


Adjusted R-Squared                                                                             15.0%
Standard Error                                                                                 1.37%
Observations (November 12, 2015 to July 10, 2018)                                                 668


       122.      As can be seen in Table 6 above, the average stock-price responses to positive and

negative event dates within my event study analyses were 3.28% and -1.31%, respectively. With

t-statistics of 5.84 and -3.14, the probability that Farmland would experience these average

stock-price reactions if not reacting to news is less than 1-in-120,000,000 and 1-in-500,

respectively, greatly exceeding even the 1% (1-in-100) threshold requirement for statistical

significance. In my opinion, these findings provide strong empirical support for a cause-and-

effect relationship between these information events and a corresponding change in Farmland’s

stock price.

       ii. Statistical Significance of the Proportion of Stock-Price Reactions that Moved in the
           Expected Direction Provides Strong Evidence of a Cause-and-Effect Relationship

       123.      In the above hypothetical example, a second statistical test that can be performed

to establish efficacy of the potential new cancer treatment is a comparison of the proportion of

patients in the treatment group that survive longer than the average for those receiving the

current standard of care (one year). Under the null hypothesis that the new treatment is no better

than the current standard of care, one would expect that approximately 50% (or lower) of the

patients in the treatment group would survive longer than one year with the remaining 50%

       123
             Source: Table 2 and Table 3 to the Edwards Report.

                                                 58
surviving less than one year. If, however, the proportion of patients in the treatment group that

lived longer than one year is statistically significantly greater than 50% (i.e., so large that there is

a remote probability of it occurring by chance), this too would provide statistical evidence of

efficacy.

        124.    For Farmland, this same statistical test can be performed using my event study

results to establish a cause-and-effect relationship under Cammer 5. Specifically, in a directional

study such as the event studies presented in the Edwards Report, the null hypothesis being tested

is that there is no cause-and-effect relationship between the information events and a

corresponding change in the company’s stock price. In a binary world where a stock price can

either increase or decrease each day, if no such relationship existed, the probability that the stock

price would move in the expected direction on any given event date is 50%. If, on the other

hand, a stock price moves in the expected direction on a sufficient proportion of event dates such

that the probability of occurrence by chance is less than the given threshold for statistical

significance, this would provide statistical evidence that the null hypothesis should be rejected –

i.e., that a cause-and-effect relationship exists between these information events and a

corresponding change in the Company’s stock price.124

        125.    As discussed above, I performed two standard event study analyses to test for a

cause-and-effect relationship under Cammer 5. My first event study, initiations of coverage and

changes in investment recommendations, contained seven event dates on which Farmland’s stock

price moved in the expected direction based on the pre-determined objective criteria on all seven

dates (100%). This compared favorably to the published empirical finding that, for other U.S.
        124
           This is the equivalent of testing a coin for bias by flipping the coin multiple times. If
the coin lands on heads in a proportion so great that it could only happen by chance less than 5%
of the time, the researcher would reject the null hypothesis that the coin is fair in favor of the
alternative hypothesis that the coin is biased. I testified at length on this topic at deposition. See
Edwards Dep., pp. 130:4-135:18.

                                                  59
exchange traded-stocks, stock-prices move in the expected direction on approximately 75% of

the event dates using the same objective criteria.

       126.     My second event study, earnings surprises, contained 10 event dates on which

Farmland’s stock price moved in the expected direction based on the pre-determined objective

criteria on eight dates (80%). Again, this compared favorably to the published empirical finding

that, for other U.S. exchange traded-stocks, stock-prices move in the expected direction on

between 55% and 70% of the event dates using the same objective criteria.

       127.     In Table 7 below, I calculate the probability that Farmland’s stock price could

have moved in the expected directions based on the pre-determined objective criteria if

Farmland’s common stock was not reacting to this news:

TABLE 7
PROBABILITY THAT FARMLAND’S STOCK MOVED IN THE EXPECTED DIRECTION BY CHANCE125

                                      Analyst Actions            Earnings Surprises             Aggregate

Number of Passes                                   7                               8                   15
Number of Events                                   7                              10                   17
Proportion of Passes                            100%                            80%                  88%

Probability by Chance                           0.78%                          5.47%               0.12%


       128.     As can be seen above, the probability that Farmland’s common stock could move

in the direction expected on all seven event dates in my event study of initiations of coverage and

changes in investment recommendations by chance is less than 1%, suggesting a strong cause-

and-effect relationship between these information events and a corresponding change in

Farmland’s stock price. At 5.47%, the probability that Farmland’s stock price would move in the

direction expected on eight or more of the 10 earnings surprise dates is marginally significant at



       125                                 !         !    !                            !    !        !
             0.78% = 1/2^7; 5.47% =                            ; and 0.12% =                              .
                                          ! !    ! !     ! !                       ! !     ! !      ! !

                                                 60
the 5% significance level. This is not surprising given the empirical finding that “contrarian”

returns are slightly more common for these information events than for changes in investment

recommendations. When aggregating the results as Duarte-Silva did in his report,126 at 0.12%,

the probability that Farmland’s common stock would move in the expected direction on 15 or

more of 17 event dates if no cause-and-effect relationship existed is nearly 1-in-1,000, greatly

exceeding even the 1% (1-in-100) threshold requirement for statistical significance. In my

opinion, these findings provide strong empirical support for a cause-and-effect relationship

between these information events and a corresponding change in Farmland’s stock price.

       iii. Statistical Significance of Proportion of Statistically Significant Stock-Price
            Reactions Provides Strong Evidence of a Cause-and-Effect Relationship

       129.      In the above hypothetical example, a third statistical test that can be performed to

establish efficacy of the above treatment is a comparison of the proportion of patients in the

treatment group that survived longer than two years to the same proportion of patients that

received the current standard of care. Under the null hypothesis that the new treatment is no

better than the current standard of care, one would expect the proportion of patients that survived

longer than two-years to be no greater than 5% (the proportion of patients who live longer than

two years while receiving the current standard of care). If, however, the proportion of patients in

the treatment group that survived longer than two years is statistically significantly greater than

that for those receiving the current standard of care, this would provide statistical evidence of

efficacy.

       130.      For Farmland, the same statistical test can be performed using my event study

results to establish a cause-and-effect relationship under Cammer 5. Specifically, under the null

hypothesis that Farmland’s common stock was not reacting to news, one would expect the


       126
             See, for example, Duarte-Silva Report, ¶¶32-33, 46, and Table 3.

                                                  61
proportion of statistically significant stock-price reactions on news days to be equal to that on

non-news days. If, however, the proportion of statistically significant stock-price reactions on

news days is statistically significantly greater than that on non-news days, this would provide

statistical evidence that Farmland’s stock price was reacting to news as one would expect in an

efficient market. This statistical test is commonly used by experts for both plaintiffs and

defendants and is commonly accepted by the courts as providing sufficient support of a cause-

and-effect relationship under Cammer 5.127

       131.    As discussed above, my first event study, initiations of coverage and changes in

investment recommendations, contained seven event dates on which Farmland’s stock price

moved by a statistically significant amount on three dates (43%). This compared favorably to

the published empirical finding that, for other U.S. exchange traded-stocks, stock-prices move by

a statistically significant amount on approximately 12% of dates on which a change in

investment recommendation is made. My second event study, earnings surprises, contained 10

event dates on which Farmland’s stock price moved by a statistically significant amount on five

dates (50%).


       127
           The Court in Polymedica accepted a similar analysis performed by defense expert Dr.
Frederick Dunbar calling his testimony “particularly credible and informative,” and concluded
that “To approach usefulness, an analysis should statistically compare all news days with all non-
news days.” See In Re Polymedica Corporation Securities Litigation, 453 F. Supp. 2d 260 (D.
Mass 2006), at 269; Citing a similar analysis performed in Alstom, the Court quoted plaintiff’s
expert stating that: “Alstom was over 6 times more likely to have a statistically significant stock
return on a day with news than on a day with no news.” See In re Alstom SA Securities
Litigation, 253 F.R.D. 266 (S.D. N.Y. 2008), at 279; Regarding a similar analysis where days
with company issued press releases were four times more likely to have a statistically significant
stock return than days without, the Court in Radient stated that the Plaintiff’s expert’s analyses
“support a finding of market efficiency for the core Cammer factor.” See Vinh Nguyen v.
Radient Pharmaceuticals Corporation et al., 287 F.R.D. 563 (S.D. CA. 2012), at 30; and the
court in CenturyLink cited a similar analysis in which plaintiff’s expert found that
“...CenturyLink’s common stock price exhibited significant price movements nine times as
frequently on ‘news’ days than on ‘no-news’ days.” See In Re: Centurylink Sales Practices and
Securities Litigation, WL 5517483, Civil File No. 18-296 (MJD/KMM), (D. MN. 2020) at 10.

                                                 62
       132.    There are numerous statistical tests that can be used to determine whether the

proportions of statistically significant stock-price reactions found in my event study analyses are

statistically significantly different than on non-event dates and, thus, provide evidence of a

cause-and-effect relationship between these information events and a corresponding change in

Farmland’s stock price. One such statistical test that is commonly used by experts for both

plaintiffs and defendants and accepted by the court is the Fisher’s Exact Test.128 I perform this

analysis and present the results in Table 8 below:

TABLE 8
FISHER EXACT TEST OF DIFFERENCE OF PROPORTIONS OF STATISTICALLY SIGNIFICANT RETURNS

                                     Analyst Actions          Earnings Surprises          Aggregate

Event Dates:
 Number of Significant Returns                     3                           5                    8
 Number of Events                                  7                          10                   17
 Proportion of Significant Returns               43%                        50%                  47%

Non-Event Dates:
 Number of Significant Returns                     35                         33                  30
 Number of Events                                 661                        658                 651
 Proportion of Significant Returns                5%                         5%                  5%

Probability by Chance                           0.5%                     <0.01%             <0.01%


       128
            See, for example, Monroe County Employees’ Retirtement System v. Southern Co.,
332 F.R.D. 370, 386 fn 18(N.D. GA. 2019) stating: “Professor Feinstein conducted a Fisher’s
Exact Test and found that ‘the probability of observing five of seven earnings announcements
eliciting statistically significant one-day stock price reactions would be only 0.003%.’ Put
differently, observing significant reactions on five of the seven event dates rejects ‘to the
99.997% confidence level’ the hypothesis that Southern Company stock did not react to new,
value-relevant information. The Court finds that Professor Feinstein’s empirical analysis
analyzing exclusively one-day event windows is strong evidence of market efficiency…
Professor Feinstein conducted a Fisher’s Exact Test to test the probability of observing three of
seven earnings announcement eliciting statistically significant one-day stock price reactions.
Professor Feinstein concluded that the probability of observing Professor Gompers’ results (i.e.,
three of seven event dates eliciting statistically significant price reactions) in an inefficient
market would be only 0.502%. Thus, at a 99.498% confidence level, Professor Gompers’ event
seemingly study [sic] rejects the hypothesis that Southern Company stock did not trade in an
efficient market.”

                                                 63
       133.    As can be seen above, the difference in the proportion of statistically significant

returns on my objectively determined event dates vs. non-event dates is statistically significant at

greater than the 1% significance level under both definitions of news, again indicating a strong

cause-and-effect relationship between these information events and a corresponding change in

Farmland’s stock price. Moreover, when aggregating the results as Duarte-Silva did in his

report, at less than 0.01%, the probability that Farmland’s common stock would move by a

statically significant amount on eight or more of the 17 event dates if no cause-and-effect

relationship existed is less than 1-in-10,000, greatly exceeding even the most strict 1% (1-in-100)

threshold requirement for statistical significance.

       134.     In my opinion, these findings provide strong empirical support for a cause-and-

effect relationship between these information events and a corresponding change in Farmland’s

stock price.

       iv. Conclusion Regarding Statistical Significance of the Results of My Event Study
           Analyses of a Cause-and-Effect Relationship

       135.    As can be seen above, by requiring that each of my 17 event dates not only move

in the expected direction, but also by a statistically significant amount to be consistent with

efficiency, Duarte-Silva sets an implausibly high and erroneous threshold for establishing a

cause-and-effect relationship under Cammer 5. In my opinion, the results of my event study

analyses provide overwhelming evidence that Farmland’s common stock reacted to news during

the Class Period as evidenced by the following:

               a) Consistent with the wide body of empirical research, on average, Farmland’s
                  stock price reacted positively to positive earnings surprises and ratings actions
                  and negatively to negative earnings surprises and ratings actions. With t-
                  statistics of 5.84 and -3.14, the probability that Farmland would experience
                  these average stock-price reactions is less than 1-in-120,000,000 and 1-in-500
                  if Farmland was not reacting to news;



                                                 64
                 b) Farmland’s stock price moved in the expected direction on 88% of the
                    objectively determined event dates, which not only exceeds the proportions
                    found in the literature of other U.S. exchange-traded stocks, but had a nearly
                    1-in-1,000 chance of happening by chance if Farmland was not reacting to
                    news; and

                 c) Farmland’s stock price moved by a statistically significant amount on 47% of
                    the objectively determined event dates, which not only exceeds the
                    proportions found in the literature of other U.S. exchange-traded stocks, but
                    had a less than 1-in-10,000 chance of happening by chance if Farmland was
                    not reacting to news.

                 b) Duarte-Silva Makes Erroneous Claims Regarding My Thresholds for
                    Establishing Informational Efficiency

       136.      Duarte-Silva also makes erroneous claims regarding the thresholds set forth in the

Edwards Report for establishing a cause-and-effect relationship under Cammer 5. Specifically,

when describing my event study analyses, Duarte-Silva provides the following criticism:

                 To show cause-and-effect in support of a conclusion that Farmland
                 shares traded in an efficient market, I would expect to find tests
                 that the share price reacted to news quickly and consistently
                 throughout the Class Period. The Edwards Report sets a lower
                 threshold in that it only expects prices to move in the same
                 direction as the cause of that price movement on average. I do not
                 find the Edwards Report’s assessment of cause-and-effect to be
                 sufficient to establish that Farmland shares traded in an efficient
                 market, for the following reasons.

                 First, generally consistent price reactions “on average” in the
                 same direction as the news on a small number of days during the
                 Class Period is not an assessment of whether Farmland’s share
                 price reacted in the correct direction throughout the Class
                 Period.129

       137.      Duarte-Silva’s characterization of my analysis is false. As stated in the Edwards

Report, there is a wide body of research which shows that, although stock-price movements are

reliably positive (negative) for positive (negative) earnings surprises and analyst ratings actions

on average, researchers have found that, at the individual firm level, the direction of the stock-


       129
             See Duarte-Silva Report, ¶¶29-30 (emphasis added).

                                                 65
price reaction is less predictable, with between 55% and 70% of earnings surprises and 75%

analyst ratings actions being associated with stock-price movements in the expected direction.130

Therefore, in addition to requiring that Farmland’s stock prices move in the expected direction

on average, I also required that, at the individual event level, Farmland’s stock price move in the

expected direction in proportions consistent with those found in the wide-body of empirical

research cited in the Edwards Report.131 As such, the objective criteria used in my event study

analyses were consistent with the wide body of empirical research at both the aggregate level and

the individual event level. Duarte-Silva ignores these additional thresholds clearly set forth in

the Edwards Report.

                    c) Duarte-Silva’s Claims Regarding My Use of Objective Criteria for Assessing
                       the Value Content of News are Erroneous and Contrary to Well-Accepted
                       Literature and Court Precedent

          138.      Duarte-Silva also criticizes the results of my event study analyses because he

claims that purportedly confounding news existed on two dates which, according to Duarte-

Silva, rendered the stock-price reaction on those dates inconclusive. Specifically, Duarte-Silva

states:

                    Each of the data points in this table is from Edwards’ own analysis,
                    with one exception. On 12/14/2016 (marked in italics), Farmland’s
                    share price posted a statistically significant decline, which may
                    seem consistent with Edwards’ description that the news that day
                    was negative: an analyst downgrade of Farmland’s shares.
                    However, I notice that, based on news that day of a farm purchase
                    by Farmland, another analyst (Janney) reiterated its Buy rating.
                    This news informs me that such news was positively interpreted by
                    the market. Therefore, I observe the negative news identified by
                    Edwards (analyst downgrade) but also news that can reasonably be
                    assessed as positively interpreted by the market. I conclude that the
                    expected effect on price is inconclusive on that date and, therefore,
                    Edwards has not shown that that date’s decline in Farmland’s share


          130
                See Edwards Report, ¶¶68-75, 84-88.
          131
                See Edwards Report, ¶¶78, 91.

                                                     66
                 price is consistent with an efficient response to the mix of positive
                 and negative information released that day.132

       139.      Duarte-Silva similarly states:

                 For example, the Edwards Report expected a positive effect on
                 price on 3/2/2018 from the 3/1/2018 earnings release after market
                 hours (because actual earnings were higher than analyst-predicted
                 earnings), but the total mix of information released was not as clear
                 as the Edwards Report makes it look. In fact, two analysts lowered
                 their price targets within four days of the earnings release. In other
                 words, the Edwards Report’s assessment of the direction of the
                 information arriving on a given day is insufficient to ascertain the
                 expected direction of the stock price movement. It follows that
                 such assessment is equally insufficient to determine whether the
                 direction of the market reaction was consistent with the nature of
                 the information that was released.133

       140.      Duarte-Silva’s criticisms of the results of my event studies of December 14, 2016,

and March 1, 2018, are fundamentally flawed for at least two reasons.

       141.      First, it is axiomatic in financial economics that, when performing an event study

analysis, a researcher must take special care to avoid infecting the analysis with arbitrary and

subjective determinations and assumptions that would render the analysis unreliable and

incapable of being replicated.

       142.      As discussed in the Edwards Report, the two event studies I performed were

based on the objective criteria set forth and relied upon in an extensive body of published

empirical studies spanning multiple decades. By employing the same objective criteria, I am

able to directly compare the results of my analyses to those from these extensive bodies of

empirical research performed on other U.S. exchange-traded stocks. If the results of my event

studies for Farmland’s common stock are consistent with those from these extensive bodies of

empirical research, this provides evidence that Farmland’s common stock responded to these


       132
             See Duarte-Silva Report, ¶44 (footnotes omitted).
       133
             See Duarte-Silva Report, ¶35 (footnotes omitted).

                                                  67
information events as one would expect in an efficient market.134 If, however, one were to

require additional subjective determinations of the value content of other unrelated pieces of

information disclosed on each event date, the results become not only incomparable to the

literature, but also less informative. Indeed, it is likely that, when provided a complex earnings

disclosure which includes numerous pieces of potentially value-relevant information, ten highly

capable economists could come to ten different conclusions regarding the totality of the news. It

is for this reason that researchers take great care to avoid making subjective determinations of

value when performing event study analyses.135


       134
            In response to my comparison of the results of my event studies to those from the
extensive body of empirical research, Duarte-Silva makes a criticism similar to his criticism of
my benchmarking analysis stating: “Even if Edwards’ results for Farmland matched the results
of those academic papers, that would not imply market efficiency because Edwards has not
shown that the stocks in those papers’ samples were trading in an efficient market. In other
words, it is meaningless to establish efficiency by comparison to a sample of shares that have not
been shown to be efficient.” Duarte-Silva Report, ¶ 39. As with my benchmarking analysis, my
comparison of event study results to those from the extensive body of empirical research is based
on two principles and precedents that are well accepted by the courts: i) stocks that trade on
major U.S. exchanges, such as exchanges on which the empirical studies were performed, are
generally considered to be efficient; and ii) event studies such as those performed in the Edwards
Reports are appropriate for demonstrating a cause-and-effect relationship under Cammer 5.
        135
            This concept has also been recognized by the courts. See, for example, In Re
Countrywide Financial Corp. Securities Litigation, 273 F.R.D. 586, 618 (C.D. CA. 2009)
(emphasis added) stating: “Dr. Jarrell defined the events for study as every quarterly earnings
release dated during the class period where earnings differed from analysts’ consensus estimates.
This is a fairly objective criterion. None of the three defense experts has any objection to the
methodology used in Dr. Jarrell’s event study on the common, at least “in principle.” It should be
obvious, even to those without a background in statistics or econometrics, that the events for
study should be selected using criteria that are as objective as possible. Further, those criteria
should be determined before looking at the result to be studied (here, stock returns). Relatedly,
unless the expert uses articulable objective criteria, it is difficult to evaluate the probative value
of expert evidence without evaluating also the expert’s own credibility.” See, also, David M.
Loritz, et al., v. Exide Technologies, et al., U.S. Dist. LEXIS 100471 (C.D. CA. 2015) (emphasis
added) at 41 stating “The Court finds Torchio’s analysis persuasive. Torchio selected the events
to be included in his event study using objective criteria determined before looking at the results
[press releases and earnings surprises]. See In re Countrywide, 273 F.R.D. at 618. It was also
proper for him to avoid engaging in subjective ex ante evaluations of the studied events. See id.
Moreover, other courts have considered and rejected James’s argument that a proper event
study should examine whether stock prices move in the direction expected based on an ex ante
                                                 68
       143.    As an illustrative example, consider Duarte-Silva’s criticism of my event study of

March 1, 2018. According to my event study analysis, Farmland reported adjusted funds from

operations that was greater than expected. Consistent with expectations given a positive earnings

surprise, Farmland’s stock price increased by a statistically significant amount following the

news (see Table 3 to the Edwards Report). But, according to contemporaneous news articles,

Farmland also reported: i) better-than-expected revenue;136 ii) new full-year 2018 AFFO

guidance of $0.40 to $0.44, and iii) the acquisition of 5,114 acres of permanent crop farmland for

$110 million.137 Although Duarte-Silva claims that the objective criteria that I relied on for my

event study of earnings surprises is “insufficient to ascertain the expected direction of the stock

price movement”138 on this day, Duarte-Silva provides no suggestion as to how one might go

about fixing this purported flaw in my analysis, nor does he cite to any published research or

court precedent that might provide some guidance.

       144.    Second, Duarte-Silva’s claim that the purportedly confounding news on

December 14, 2016, “can reasonably be assessed as positively interpreted by the market” is

contrary to the extensive body of research on the subject. Specifically, Duarte-Silva claims that,

although Farmland’s stock experienced a statistically significance decline on December 14,

2016, which is consistent with the downgrade in investment recommendation by Wunderlich on

this day, these results are “inconclusive” because analysts at Janney also issued a report in which

they reiterated their “Buy” recommendation for Farmland.139 But, there is no basis to conclude


evaluation of the news event at issue.”
       136
           See “16:20 EDT Farmland Partners reports Q4 AFFO 16c, consensus 14cReports Q4
revenue...” Theflyonthewall, March 1, 2018.
       137
           See “Farmland Partners Inc. Reports Fourth Quarter and Full Year 2017 Results,” PR
Newswire, March 1, 2018, 4:05 pm.
       138
           See Duarte-Silva Report, ¶35.
       139
           See Duarte-Silva Report, ¶44.

                                                 69
that Janney’s ratings action on the day can reasonably be considered of equal or greater value

relevance than the ratings downgrade by Wunderlich because Janney simply reiterated the same

investment rating that had been contained in at least its prior ten research reports for

Farmland.140,141 Duarte-Silva cites to no empirical research, nor am I aware of any, which

supports his assertion that the presence of both: i) a downgrade in investment recommendation;

and ii) a reiteration of a previously disclosed “Buy” rating, could “reasonably be assessed as

positively interpreted by the market.” In fact, empirical research suggests the opposite. Indeed,

according to Francis and Soffer (1997):

               Further analysis indicates that the informativeness of stock
               recommendations derives from the revision in the recommendation
               rather than the level; that is, the recommendation level does not
               appear to matter, after controlling for the change in the
               recommendation. The results also show that, holding the
               recommendation level constant, the reaction to reiterated
               recommendations is generally weaker than the reaction to new
               recommendations.142

       145.    Moreover, an examination of the Janney report shows that, although the analysts

maintained their long standing “Buy” rating for Farmland, the analysts actually decreased their

2017 earnings forecasts for Farmland, an objective measure that has been shown by a wide body

of empirical research to negatively impact stock prices, which is also consistent with Farmland’s




       140
            Source: Bloomberg.
       141
            Also note that, although the downgrade by Wunderlich was widely disseminated by
the financial press, I find no mention of Janney’s reiteration of a “Buy” recommendation in any
news articles. See, for example, “Farmland Partners Cut to Hold at Wunderlich,” Bloomberg
First Word, December 14, 2016, 6:53 am; and “Wunderlich Securities Inc. downgrades
Farmland Partners Inc. to ‘hold’,” SNL Real Estate Securities Daily: North America Edition,
December 15, 2015.
        142
            See J. Francis and L. Soffer, “The Relative Informativeness of Analysts’ Stock
Recommendations and Earnings Forecast Revisions,” Journal of Accounting Research, 35(2)
Autumn 1997, pp. 193-211, at 208 (emphasis added).

                                                 70
statistically significant stock-price decline on the day.143 Duarte-Silva ignored these important

findings when opining that Janney’s reiteration of its “Buy” rating “was positively interpreted by

the market.”

       146.    For the reasons above, in my opinion, it would be improper and unscientific to

reject the objective criteria set forth in the Edwards Report in favor of subjective determinations

of the overall value relevance of information disclosed on each of my event dates. The objective

criteria used in the Edwards Report is based on extensive bodies of published research spanning

several decades, and the results of my analyses are consistent with the findings of this research.

               d) Duarte-Silva Makes Misleading Claims Regarding the Proportion of
                  Statistically Significant Days With and Without News

       147.    Duarte-Silva also makes misleading claims regarding the proportion of

statistically significant days during the Class Period that contain news. Specifically, Duarte-

Silva examines the news stories and market model statistics shown in Appendix B to the

Edwards Report and concludes the following:

               Third, as shown in the table below, Edwards shows that there were
               no company-specific news at all in 42% of the days with
               statistically significant returns and that, before February 2017,
               there were no company-specific news at all in 50% of the days
               with statistically significant returns. While it is possible that
               statistically significant returns can occasionally occur without
               news, in this situation Farmland’s share price exhibited statistically



       143
            See, for example, , P. Asquith, M. Mikhail, and A. Au, “Information content of equity
analyst reports,” Journal of Financial Economics, 75, 2005, 245-282, at 248 sting: “Over the
past two decades, security analyst reports have been the subject of extensive empirical and
experimental work. Early investigations are primarily related to the market’s reaction to
revisions in either analysts’ earnings forecasts or recommendations. Most of this work shows
positive (negative) abnormal returns for upward (downward) earnings forecast revisions or new
buy (sell) recommendations. For example, Abdel-khalik and Ajinkya (1982) find significant
abnormal returns during the publication week of forecast revisions by Merrill Lynch analysts.
Similarly, Lys and Sohn (1990) present evidence consistent with forecast revisions having
information content (see also Stickel, 1991).”

                                                71
               significant company-specific price movements on a substantial
               number of days without company-specific news.144

       148.    Duarte-Silva’s claims are misleading and erroneous for several reasons.

       149.    First, as stated in the Edwards Report, Appendix B to the Edwards Report was not

intended to represent a comprehensive list of all available news articles for Farmland.145 In fact,

because of file-format incompatibilities with our chronology software, we are unable to import

news articles from Lexis Nexis or non-text articles from Bloomberg. During the Class Period,

these articles totaled approximately 4,500 (over 3,700 news articles from Lexis Nexis and over

800 non-text articles from Bloomberg). By ignoring these articles, Duarte-Silva overstates the

number of statistically significant dates during the Class Period without news.

       150.    Second, although Duarte-Silva claims that finding 42% of statistically significant

days during the Class Period with no readily identifiable news is “a substantial number of days,”

he again provides no empirical basis for his claim. Researchers have examined the relationship

between information events and statistically significant stock-price reactions, and their findings

contradict Duarte-Silva’s claims.

       151.    For example Fair (2002) studies the relationship between information events and

significant stock returns for the general stock market and found that no identifiable news events

were found on approximately 69% of the dates.146 Therefore, Duarte-Silva’s claim that 42% of



       144
            See Duarte-Silva Report, ¶37.
       145
            See Edwards Report, fn 28 stating “For news stories, I searched Bloomberg and
Factiva. For Bloomberg, I searched current news (“CN”) for the ticker symbol “FPI US” using
all sources and removing; i) Topics - Internet Linked Headlines; and ii) Sources - “EDG” –
Edgar SEC-Online, “CFL” – Company Filings, “BSV” – Bloomberg Social Velocity Alerts, and
“BT” – Bloomberg Transcripts with “medium” relevance. For Factiva, I searched the company
code Farmland Partners, Inc. using “all sources”. I note that Appendix B does not contain all
news stories, analyst reports, or other public information regarding Farmland, but is rather a
large sample of information currently available.”
        146
            See R. Fair, “Events That Shook the Market.” Journal of Business, 75, 4, 2002 pp.
                                                72
Farmland’s statistically significant dates without identifiable news is “a substantial number of

days,” would imply that the companies within the S&P 500 are not informationally efficient.

       152.    When presented with a nearly identical finding of approximately 40% of

significant days without readily identifiable news as alleged by Duarte-Silva in this matter, the

court in DVI referenced this article and found that:

               Because approximately 60% of the changes in DVI’s stock price
               can be linked to identifiable news events, the Court finds that this
               level of correlation strongly suggests a relatively efficient market.
               Accordingly, this factor weighs in favor of efficiency.147

       153.    Ryan and Taffler (2004) examine the relationship between information events and

significant stock-price reactions at the individual firm level and find that approximately 35% of

significant stock-price reactions cannot be explained by “readily available public domain

information,”148 an only slightly lower percentage than alleged by Duarte-Silva before

incorporating approximately 4,500 additional potentially relevant articles.

       154.    Moreover, to the extent that Duarte-Silva wanted to perform a standard “news vs.

no-news” analysis as is common in fraud on the market matters, the first step in such an analysis

would have been to identify a pre-set objective definition of news such as earnings disclosures or

changes in investment recommendations (which empirical research has determined to be the two

most influential information channels), not any day with a news article that simply mentions

Farmland. I perform such analyses above, and the results of which provide strong evidence of a

cause-and-effect relationship under Cammer 5.



713-731.

       147
          See In Re: DVI Inc. Securities Litigation, 249 F.R.D. 196, 212 (E.D. PA 2008).
       148
          See P. Ryan and R. Taffler, “Are Economically Significant Stock Returns and Trading
Volumes Driven by Firm-specific News Releases?” Journal of Business Finance & Accounting,
31(1), 2004, 49-82, at 51.

                                                 73
                 e) Duarte-Silva Makes Misleading Claims Regarding Farmland’s Reaction to
                    News Early in the Class Period

       155.      The Duarte-Silva Report also provides multiple pointed criticisms of the results of

my event study analyses over the pre-acquisition period of November 22, 2015, to February 2,

2017. As with Duarte-Silva’s claims regarding Farmland’s indirect indicia, these criticisms are

seemingly aimed at showing that Farmland’s common stock was less efficient during this earlier

period than during the remainder of the Class Period. As I will show below, these criticisms are

misleading and baseless.

       156.      For example, Duarte-Silva references Table 3 to his report which aggregates the

results of my event study analyses and states that:

                 The results in the table above show that, before February 2017, the
                 Edwards Report does not identify a single event that supports a
                 cause-and-effect relationship. Thus, Edwards does not show a
                 cause-and-effect relationship on any day in the first 321 trading
                 days of the Class Period. Even if one were to accept Edwards’
                 conclusion that there was a cause-and-effect relationship on
                 December 14, 2016, his analysis still would not show a cause-and-
                 effect relationship during the first 274 trading days of the Class
                 Period, a period of more than a year. I am unaware of any rationale
                 to infer the existence of a cause-and-effect relationship throughout
                 a Class Period when there is no evidence of a cause-and-effect
                 relationship during a considerable part of it.149

       157.      Duarte-Silva’s above criticisms are flawed for at least two reasons. First, Duarte-

Silva’s criticism of my analysis of Farmland’s statistically significant stock-price reaction on

December 14, 2016, is erroneous for the reasons discussed above. On this date, Farmland’s

stock price moved both in the expected direction based on my well-accepted objective criteria,

but also by a statistically significant amount.

       158.      Second, as can be seen in Table 3 to the Duarte-Silva Report, my event study

analyses contained seven event dates during Duarte-Silva’s pre-acquisition period of November

       149
             See Duarte-Silva Report, ¶45 (emphasis added).

                                                  74
22, 2015, to February 2, 2017. Of these seven dates, Farmland’s stock price moved in the

expected direction based on my pre-determined objective criteria on six dates (86%). This

compared favorably to the published empirical findings that, for other U.S. exchange traded-

stocks, stock-prices move in the expected direction on between 55% and 70% of earnings dates

and 75% of dates with a change in investment recommendation. Moreover, the probability of

Farmland’s stock price moving in the expected direction on six or more of seven dates if no

cause-and-effect relationship existed as Duarte-Silva suggests, is just 6.25%, which is only

slightly greater than the standard 5% threshold for statistical significance.150,151

       159.     Moreover, one can always divide a class period into smaller sub periods to show a

lack of a statistically significant relationship at any given threshold. For example, consider an

event study that contains eight event dates, all of which with stock-price reactions that move in

the expected direction based on the pre-determined objective criteria (i.e., a perfect event study

finding). The probability of this 8-for-8 finding is just 0.4% if no cause-and-effect relationship

exists.152 But, if one were to divide the class period into two equally sized sub-periods (four

events each), the probability of a 4-for-4 finding in either of these three sub-periods is 6.25%, the

same marginal significance found in Duarte-Silva’s pre-acquisition sub period discussed above.

As this example shows, the reduction of statistical significance is due not to a weakened cause-




       150                !      !
             6.25% =                  .
                         ! !    ! !
       151
             That just one of seven event dates exhibited a statistically significant stock-price
reaction is also not surprising. Indeed, as discussed in the Edwards Report (¶75), the literature
shows that, for a large sample of U.S. exchange-traded stocks, just 12% of event dates were
found to be statistically significant at the individual firm level. This suggests that, in an efficient
market, just 0.8 of these seven event dates (i.e., less than one) would be expected to exhibit a
statistically significant response (7 x 12%). Farmland’s 1-of-7 finding is consistent with the
findings of this literature.
         152
             0.4% = 1/2^8.

                                                  75
and-effect relationship in these subperiods, but simply to a reduction in the number of

observations (i.e., a less powerful test).

        160.    As can also be seen in Table 3 to the Duarte-Silva Report, prior to the November

3, 2016 event date, Farmland’s stock price moved in the expected direction on five of five event

dates (100%). The probability of this occurrence in the absence of a cause-and-effect

relationship is just 3.1%, which meets the 5% standard threshold for statistical significance.153

        161.    In my opinion, the above findings provide strong evidence that a cause-and-effect

relationship existed for Farmland in Duarte-Silva’s pre-acquisition period. This, in addition to

the: i) lack of any statistically significant evidence of autocorrelation in Farmland’s common

stock returns; ii) Farmland’s stick adherence to put-call parity during the final approximately

seven months; and iii) lack of any discernable differences in Farmland’s remaining indirect

indicia of efficiency, provides strong evidence that Farmland’s stock was informationally

efficient during Duarte-Silva’s pre-acquisition period.



    III. DUARTE-SILVA’S OPINIONS ON PRICE IMPACT ARE FLAWED AND
                                 UNRELIABLE

        162.    In the Edwards Report, I opined that damages incurred by investors who

purchased shares of Farmland’s common stock during the Class Period could be calculated using

an event study analysis of the alleged corrective disclosure on July 11, 2018, and subsequent

information provided by Company management and research analysts.154 Duarte-Silva did not

criticize my opinion that damages could be calculated on a class-wide basis.




        153
            3.1% = ½^5.
        154
            See Edwards Report, Section VI.

                                                76
       163.      Instead, Duarte-Silva opines that there is no evidence that the alleged

misrepresentations affected Farmland’s stock price during the Class Period.155 The primary

bases for Duarte-Silva’s opinion are as follows:

                 a) There is no evidence of front-end price impact;

                 b) The information regarding the recipients of the at-issue loans was purportedly
                    “in the public domain” before the July 11, 2018 alleged corrective disclosure;

                 c) The risk allegedly created by the Loan Program itself was purportedly not
                    value-relevant;

                 d) It is “more reasonable to conclude” that the stock-price reaction on July 11,
                    2018, was due to confounding information contained in the Seeking Alpha
                    article.

       164.      In my opinion, Duarte-Silva’s conclusion of no price impact is flawed and

unsupported by both economic theory, an extensive body of empirical research, and the

economic evidence in this case. I discuss the bases for my opinion in the sections that follow.

A. Duarte-Silva’s Opinion of No Front-End Price Impact

       165.      When forming his opinion of no price impact, Duarte-Silva performs an event

study analysis of the date on which Farmland announced the Loan Program, as well as each date

during the Class Period on which Plaintiffs alleged misstatements were made regarding the Loan

Program.156 Duarte-Silva then concludes that, because: i) Farmland’s stock price did not

increase by a statistically significant amount on any dates on which new information regarding

the Loan Program was disclosed; and ii) there was minimal and brief discussions of the Loan

Program by research analysts during the Class Period, “[t]his confirms that alleged

misstatements about the Loan Program would not have had price impact when they were




       155
             See Duarte-Silva Report, ¶9.
       156
             See Duarte-Silva Report, ¶82.

                                                  77
made.”157 As I will show below, Duarte-Silva’s analysis of front-end price impact is

fundamentally flawed and inappropriate.

       166.      An event study analysis can, under certain circumstances, be used to quantify the

stock-price effect of an affirmative misrepresentation on the date on which it is made (such as a

statement that a company had secured a lucrative contract when it had not done so). But, such an

analysis is not applicable for a misrepresentation of omitted information.158 Indeed, because an

omitted fact is one that is not disclosed to the market, it is illogical to expect to observe a stock-

price reaction on the date on which a company should have, but failed to, disclose a piece of

value-relevant information. Moreover, because stock-prices adjust to the disclosure of new

information, if one were to observe a stock-price reaction on a date on which a company omitted

value-relevant information, the stock-price reaction would not represent a quantification of the

import of the omitted information, but that of whatever new information was in fact disclosed on

the date.159 Consequently, it is incorrect and improper to use an event study to quantify the

effect of information that was alleged to have been omitted from the event of interest. At his

deposition, Duarte-Silva testified that he agreed that one would not expect to observe a

statistically significant stock-price reaction on a date if the material information is omitted from a

disclosure.160



       157
            See Duarte-Silva Report, ¶¶82-84.
       158
            See, for example, Frank Torchio, “Proper Event Study Analysis in Securities
Litigation,” The Journal of Corporation Law 35(1), Fall 2009, 159-68.
        159
            See David Tabak and Frederick Dunbar, “Materiality and Magnitude: Event Studies in
the Courtroom,” Chapter 19 in Litigation Services Handbook: The Role of the Financial Expert,
Third Edition, ed. by Roman L. Weil, Michael Wagner and Peter Frank, Wiley, 2001 stating that
an event study is designed to quantify the effect of disclosed information, not undisclosed
information. (emphasis added).
       160
             See Duarte-Silva Dep., pp. 152:21-153:15.

                                                  78
       167.      Because the allegations in this case involve the Company’s alleged failure to

disclose that a significant proportion of the loans in the Loan Portfolio were issued to related

parties, it is illogical for Duarte-Silva to attempt to quantify the effect of these omissions on

Farmland’s stock price using an event study of the days on which this information was not

revealed to the market. Instead, a proper price impact analysis would require a comprehensive

event study analysis of the date on which the previously omitted information was ultimately

disclosed to the market (i.e., the alleged corrective disclosure). As I discuss later in this report,

Duarte-Silva admittedly failed to perform this analysis and, as such, his opinion of no price

impact is unreliable.

B. Duarte-Silva’s Opinion that the Information Regarding the Recipients of the At-Issue
   Loans Was Already in the Public Domain

       168.      Duarte-Silva argues that, because Mr. Neibur’s personal bankruptcy filings from

February 2018 disclosed a $240,000 loan from Farmland, “[t]he fact that Farmland had lent

money to alleged related parties had been in the public domain well before the [Seeking Alpha

Report] in July 2018.”161 As such, according to Duarte-Silva:

                 …if the market for Farmland shares was efficient, the supposed
                 disclosure in the RF Post regarding the risk of the Loan Program
                 due to loans to claimed third parties would not have caused any
                 price reaction on July 11, 2018.

                 If, on the other hand, Plaintiffs’ allegations are correct that there
                 was a price reaction on July 11, 2018 to the alleged disclosure of
                 the risk of the Loan Program, then Farmland’s share price reacted
                 to information that was previously publicly available and therefore
                 Farmland’s shares did not trade in an efficient market.162

       169.      Duarte-Silva also provided the following testimony regarding his opinion:




       161
             See Duarte-Silva Report, ¶86.
       162
             See Duarte-Silva Report, ¶¶87-88.

                                                  79
                 Q       Now. Is it your opinion that investor regularly monitor
                 personal bankruptcy filings for info that might be value relevant to
                 their investments?

                 A       Yes. This information is made public, even in search
                 engines, so any analysts could put this information -- could obtain
                 this information by having alerts for these individuals’ names.

                         So it is certainly findable, and I would expect analysts to
                 look into it.

                 Q     But why would they have even had these individuals’
                 names on alerts if they didn’t know there was an issue?

                 A The problem with this is that it’s hard for me to have it both
                 ways. So if the loan program was value relevant, then analysts
                 should and would be checking and monitoring the names of these
                 individuals, and monitoring the loan program closely. And so this
                 information that was public would have been immediately an alert
                 to these analysts.

                 If on the other hand the loan program was not value relevant, then
                 there would be no reason to do that.163

       170.      Duarte-Silva’s opinions regarding the identities of the recipients of the at-issue

loans having already been incorporated into Farmland’s stock price are flawed for numerous

reasons.

       171.      First, as with many of his prior opinions, Duarte-Silva’s above opinion rests on

his binary definition of market efficiency, which has been rejected by the U.S Supreme Court

(see ¶99).

       172.      Second, Duarte-Silva’s claim that if investors thought the Loan Program was

value relevant, investors would have set up alerts and monitored personal bankruptcy filings for

Messrs. Hough and Niebur is illogical. Indeed, because the Company did not identify Messrs.

Hough and Niebur as recipients of the at-issue loans, market participants would have had no way

of knowing whose bankruptcy filings to monitor nor whose names to use for these alerts.

       163
             See Duarte-Silva Dep., pp. 127:14-128:21 (emphasis added, objections omitted).

                                                  80
       173.    Third, Duarte-Silva’s opinion that, if information is “in the public domain,” this

necessarily means that it has been disseminated to, and digested by, enough investors such that

the information is fully impounded in the market price164 is flatly contradicted by decades of

empirical research on the topic. Indeed, there is a wide body of empirical research that shows

that, while widely disseminated and easily accessible information is quickly impounded in stock

prices, the same may not be said for more obscure or complex information. The explanation for

this is quite simple – information is costly to acquire, digest, and verify, and resources are

limited.

       174.    As Stout (2003) explains:

               The idea of informational efficiency, while less revolutionary than
               the idea of fundamental value efficiency, accordingly has had a
               significant effect on modern corporate policy and thinking . In
               light of this, it seems worthwhile to explore the extent to which
               securities markets are, in fact, informationally efficient.

               Gilson and Kraakman’s article provides an excellent starting point
               for this exploration. They note that one of the underlying puzzles
               of market efficiency is that information, like other resources, is
               costly. Moreover, the cost of acquiring, analyzing, and verifying
               different information varies substantially from investor to investor.
               Even when a particular piece of data is technically in the public
               domain, in many cases it is likely to be obtained and analyzed only
               by a small subset of all investors. Thus the fact that information
               may be “public” does not necessarily imply that all investors are
               actually aware of it. How, then, can market prices behave as if all
               investors know the information?165

       175.    Stout (2003) then goes on to explain:


       164
            See, also, Duarte-Silva Dep., p. 130:5-16 testifying that: “Because [the loan
information] is freely available. You could access it from a computer in your home, so it was
widely disseminated, as I understand what ‘widely [disseminated]’ means. If it’s on the web, it’s
available for anyone and anyone in the world can see it. It’s widely – anyone in the world can
see it”
        165
            See L. Stout, “The Mechanisms of Market Inefficiency: An Introduction to the New
Finance,” Journal of Corporate Law, 28(4), Summer 2003, pp. 635-669, at 652 (emphasis added
footnote omitted).

                                                 81
               But consider for a moment the kind of information researchers
               initially used to test the efficient market hypothesis. Merger
               announcements and public reports of stock splits are both widely
               disseminated and relatively easy to understand. What happens
               when new information becomes available, but investors must invest
               substantial time, trouble, or money to get it? What happens when
               the information is technical and difficult to understand ? Do prices
               still change within hours or minutes?

               Recent studies suggest that the answer to this last question may be
               “no.” Many types of information highly relevant to assessing the
               economic health of firms appear to be incorporated into stock
               prices far more slowly and incompletely than the conventional
               view of market efficiency would suggest. Sometimes, it seems, the
               market’s machinery can be rather creaky and cranky.166

       176.    Stout (2003) then discusses the results of Chang and Suk (1998) which studied

stock-price reactions to the disclosure of the purchase or sale of a company’s securities by

insiders who are thought to have access to valuable non-public information.167 The study found

that, although insider transactions are reported to the SEC and made available online on the same

day, significant stock-price reactions were also observed when the transactions were later

reported in The Wall Street Journal. Chang and Suk (1998) then concluded that:

               Since insider-trading information is initially disclosed to the public
               at the SEC filing, the information contained in the WSJ is a
               secondary dissemination. Although we find significant abnormal
               stock performance at the WSJ publication, this does not necessarily
               imply market inefficiency. Rather, it is more likely that individual
               investors consider the expected costs of obtaining new information
               from the SEC filing to exceed the expected benefits.168,169

       166
           See L. Stout, “The Mechanisms of Market Inefficiency: An Introduction to the New
Finance,” Journal of Corporate Law, 28(4), Summer 2003, pp. 635-669, at 653 (emphasis added
footnote omitted).
       167
           See L. Stout, “The Mechanisms of Market Inefficiency: An Introduction to the New
Finance,” Journal of Corporate Law, 28(4), Summer 2003, pp. 635-669, at 653-654.
       168
           See S. Chang and D.Y. Suk, “Stock Prices and the Secondary Dissemination of
Information: The Wall Street Journal’s ‘Insider Trading Spotlight’ Column” The Financial
Review, 33, 1998, 115-128, at 125 (emphasis added).
       169
           See, for example, J. Rogers, D. Skinner, and S. Zechman, “The role of the media in
disseminating insider-trading news,” Review of Accounting Studies, 21, 2016, 711-739, at 715-
                                                82
        177.    Dawkins and Bamber (1998) add to the literature by studying the stock-price

reactions to a particularly relevant type of company disclosure - a bankruptcy petition filing.170

The authors state:

                DOES IT MATTER WHETHER INFORMATION is broadly
                disseminated by media such as the Broadtape, if that information is
                otherwise publicly available? In other words, is information
                impounded into prices when that information becomes publicly
                available, or when the information is disclosed via widely
                disseminated media? Prior research has provided little evidence on
                these questions because announcement through a broadly
                disseminated medium is a necessary condition for inclusion in
                most event studies.

                Bankruptcy petition filing information is publicly available on the
                filing date. However, broad-based announcement of the news of
                these bankruptcy filings can appear later, or not at all, in more
                widely disseminated media. Thus, bankruptcy filings provide an
                excellent opportunity to examine the relations among (1) public
                availability of the information on the bankruptcy petition filing
                date, (2) announcement of bankruptcy filing news through more
                widely disseminated media such as the Broadtape, and (3) the
                pattern of the market’s response to the bankruptcy information.171




716 stating: “Our work more closely relates to a stream of the investor inattention literature,
which argues that the market takes longer to assimilate information that is released at times when
investors pay less attention. Dellavigna and Pollet (2009) and Niessner (2015) argue that
investors are distracted on Fridays so that the market takes longer to respond to news released on
these days. In our setting, it seems plausible that insider filings released via EDGAR attract less
investor attention because it is relatively costly for investors to track EDGAR postings in real
time. If so, dissemination of insider trading news by a prominent media outlet such as Dow Jones
increases its visibility to investors, which in turn triggers a market response. It is likely to be less
costly for market participants to track insider trading news using a prominent source such as
Dow Jones than to constantly monitor (“scrape”) the EDGAR website or to access the related
PDS feed, as described in more detail below.” (emphasis added footnote omitted)
        170
            See M. Dawkins and L. Bamber, “Does the Medium Matter? The Relations among
Bankruptcy Petition Filings, Broadtape Disclosure, and the Timing of Price Reactions,” The
Journal of Finance, 53(3), 1998, 1149-1163.
        171
            See M. Dawkins and L. Bamber, “Does the Medium Matter? The Relations among
Bankruptcy Petition Filings, Broadtape Disclosure, and the Timing of Price Reactions,” The
Journal of Finance, 53(3), 1998, 1149-1163, at 1149-1150 (emphasis added).

                                                  83
       178.    The authors go on to theorize that, although bankruptcy filings are a matter of

public record, “investors who do not find it cost effective to monitor various jurisdictions for

news of bankruptcy filings may remain unaware of a filing unless it is announced through a

widely disseminated medium such as the Broadtape.”172 Consistent with this theory, the authors

find that most of the stock-price reaction occurs not on the Bankruptcy filing date, but instead

when this information is widely disseminated through the Broadtape. Moreover, when the

Broadtape disclosure occurred two days after the Bankruptcy filing, the stock-price reaction on

both the day of and day after the Bankruptcy filing date was not significantly different than

zero.”173 Dawkins and Bamber (1998) then concluded that:

               This study’s results suggest that even for economically significant
               bankruptcy petition filing information that is publicly available on
               the filing date, the existence and timing of disclosure via broadly
               disseminated media is associated with the pattern of the market’s
               reaction to information. Most of the market reaction to our
               comprehensive sample of 330 bankruptcy filings occurs on the
               Broadtape disclosure date rather than the bankruptcy petition filing
               date when the information became publicly available. This
               difference persists after controlling for firm size, exchange listing,
               and predisclosure information. Despite the economic significance
               of bankruptcy filings, disclosure of this information through media
               that are publicly available, but not necessarily widely disseminated
               (i.e., court records) is not necessarily sufficient to ensure that the
               information is quickly impounded into prices.174

       179.    As can be seen above, there is an extensive body of empirical research spanning

several decades that has shown that, in an informationally efficient market, because information

       172
           See M. Dawkins and L. Bamber, “Does the Medium Matter? The Relations among
Bankruptcy Petition Filings, Broadtape Disclosure, and the Timing of Price Reactions,” The
Journal of Finance, 53(3), 1998, 1149-1163, at 1153 (emphasis added).
       173
           See M. Dawkins and L. Bamber, “Does the Medium Matter? The Relations among
Bankruptcy Petition Filings, Broadtape Disclosure, and the Timing of Price Reactions,” The
Journal of Finance, 53(3), 1998, 1149-1163, at 1158-1159.
       174
           See M. Dawkins and L. Bamber, “Does the Medium Matter? The Relations among
Bankruptcy Petition Filings, Broadtape Disclosure, and the Timing of Price Reactions,” The
Journal of Finance, 53(3), 1998, 1149-1163, at 1162 (emphasis added).

                                                 84
is costly to acquire, digest, and verify, not all types of “publicly available” information is

immediately impounded in publicly traded stock prices. This research includes information

contained in corporate bankruptcy filings, which directly contradicts Duarte-Silva’s opinions in

this matter.

       180.    Courts have also routinely acknowledged that information, including

misinformation, must be widely disseminated to be fully reflected in a company’s stock price.

For example, the court in In re HealthSouth Corp. Sec. Litig found that:

               Applying the preponderance of the evidence standard, the court
               finds that the true financial status of HealthSouth was a material
               fact the omission of which made the UBS analysts’ “Strong Buy”
               recommendations misleading at best. These UBS analyst reports
               were made public and widely disseminated, and thus became part
               of the mix of information that informed the market. Contrary to
               UBS’s contention, Plaintiffs submitted more than enough evidence
               at this stage to show that these reports did impact the market by
               becoming part of the total mix of information.175

       181.    The court in In re Initial Pub. Offering Sec. Litig. similarly found that, in order to

rebut plaintiffs’ presumed reliance, a defendant must show wide dissemination of the alleged

scheme stating:

               However, the question of whether publicly available information
               “would have made any reader aware of the allegations here”
               presents an important class-wide common issue. If any of
               defendants’ proffered publications is determined to have been so
               relevant, clear and widely disseminated that knowledge of the
               alleged scheme must be imputed to the universe of investors in the
               stock market, then reliance cannot be proven individually or
               collectively. Furthermore, differences among class members in
               terms of access to publicly available information (e.g., whether
               certain investors actually saw all publicized materials, or whether
               they had access to sophisticated investment advice in interpreting




       175
         See In re HealthSouth Corp. Securities Litigation, 257 F.R.D. 260, 280 (N.D. Ala.
2009) (emphasis added).

                                                  85
               the releases) are insufficient to defeat certification or rebut
               plaintiffs’ presumed reliance.176

       182.    Duarte-Silva has also recognized the importance of wide dissemination for the

incorporation of news into stock prices in his published work. For example, after quoting Justice

Thomas’ dissent in Halliburton stating “not all public information will be impounded in a

security’s price with … the same quickness,” Duarte-Silva acknowledges that:

               It is well known that the speed of incorporation of information into
               prices varies across securities and occasions. For example, a
               security’s price may react faster to news of a stock split that is well
               publicized and quicker to understand than to complex financial
               disclosures. Efficiency, however, is a matter of degree, as Basic
               acknowledges.177

       183.    Duarte-Silva’s opinion that, if Farmland’s stock traded in an informationally

efficient market, information contained in Mr. Niebur’s personal bankruptcy filings which were

not widely disseminated to investors, must have been fully reflected in Farmland’s stock price is

directly contradicted by the research, court precedent, and Duarte-Silva’s published work.

Duarte-Silva has provided no explanation for why Farmland investors would devote valuable

time and resources scouring personal bankruptcy court filings of the unknown recipients of the

at-issue loans for information that might be value-relevant to Farmland. Indeed, as discussed in

the Seeking Alpha Report, it was not until the author reviewed hundreds of deed records in

dozens of counties across the country that he was able to identify the recipients of the loans in

the Loan Program – a necessary prerequisite for analysts to be capable of setting up alerts for

these individuals as Duarte-Silva asserts.178 The information contained in these deed records is


       176
            See In re Initial Public Offering Securities Litigation, 227 F.R.D. 65, 110-111, (S.D.
N.Y. 2004) (emphasis added footnotes omitted).
        177
            See N. Morgan, C. McElroy, DLA Piper, and T. Duarte-Silva, “Halliburton Fallout:
Fate of the ‘Efficient Market’ Hypothesis and Event Studies in Securities Litigation,” Westlaw
Journal of Securities Litigation & Regulation, 20(5), 2014, at 3 (emphasis added).
        178
            See Seeking Alpha Report, pp. 2 and 7.
                                                 86
not the type that gets immediately impounded in the price of stocks trading in informationally

efficient markets.

C. Duarte-Silva’s Opinion that the Risks Created by the Loan Program Was Not Value
   Relevant Is Contradicted by the Research

        184.      In dismissing the economic materiality of the alleged misrepresentations, Duarte-

Silva attempts to argue that, because the Loan Program was “a very small portion of Farmland’s

market capitalization… It follows that the risk created by the Loan Program was not material.”179

As such, Duarte-Silva implicitly argues that, because the risk created by the Loan Program was

immaterial in his view, any alleged misrepresentations relating to the Loan Program must, by

definition, be immaterial as well. Duarte-Silva’s opinion is flawed for numerous reasons.

        185.      First, Duarte-Silva conceded at his deposition that, although the Loan Program

itself was immaterial in his view, it is possible that a disclosure of the identity of the recipients of

the loans could, in fact, be economically material, testifying:

                  Q       Okay. Going on another hypothetical, what if it was
                  disclosed during the class period, not that these loans went to the
                  co-founder and the ex-director of acquisitions, I believe Mr.
                  Niebur, what if, instead, they were issued to the CEO? Would that
                  have been significant?

                  Q      Significant as to value relevance.

                  A      It’s possible. I haven’t thought too much about that.

                  Q       Okay. Imagine what -- or what if the loans went to the
                  friend of an executive who had criminal ties, could that be value-
                  relevant?

                  A      It could. I haven’t thought enough through that.180

        186.      Second, as I discuss below, empirical research has shown that companies that

issue loans to individuals with various senior leadership-level positions,181 including those of

        179
              See Duarte-Silva Report, ¶89.
        180
              See Duarte-Silva Dep., pp. 136:17-137:12 (emphasis added, objection omitted).

                                                  87
equivalent size to the at-issue loans, are associated with a greater likelihood of financial

misstatements, lower market valuations, less reliance on reported income, and lower future

stock-price performance – all which could reasonably be expected to impact a company’s stock

price.

         187.   For example, Cullinan et al. (2006) study the relationship between financial

misstatements and the granting of loans to executives (pre-Sarbanes-Oxley) and found that

“firms that grant loans to executives are significantly more likely to misstate revenue than those

firms that do not grant loans to executives.”182 The authors also examine the aggregate dollar

amount of the executive loans outstanding for misstatement firms ($924,031) and non-

misstatement firms ($223,143) and conclude that these results “provide some evidence that the

size of loans outstanding is associated with the probability of misstatement.”183,184 The authors

then conclude that:

                The results presented in this paper suggest that firms that provide
                loans to executives are more likely to misstate their financial
                statement than firms that do not provide such loans. Despite recent
                calls for modification of the loan prohibition of the [Sarbanes-

         181
            See, for example, Complaint citing: a 2014 letter to the SEC stating that Farmland had
“formulated its business strategy” in part, “based on the extensive experience” of Mr. Hough
(¶41); Farmland’s IPO prospectus indicating that Farmland had deemed Hough Farms a related
party because Hough was a co-founder and key consultant of Farmland (¶45); Farmland’s IPO
prospectus characterizing Hough of equal importance as the CEO ad CFO (¶48); a 2015
presentation identifying Niebur as part of Farmland’s management team (¶59); and a 2016 report
identifying Niebur as “Director of Acquisitions & Management – High Plains” at Farmland
(¶60).
        182
            See C. Cullinan, H. Du, and G. Wright, “A test of the loan prohibition of the Sarbanes-
Oxley Act: Are firms that grant loans to executives more likely to misstate their financial
results?” Journal of Accounting and Public Policy, 25, 2006, 485-497, at 492.
        183
            See C. Cullinan, H. Du, and G. Wright, “A test of the loan prohibition of the Sarbanes-
Oxley Act: Are firms that grant loans to executives more likely to misstate their financial
results?” Journal of Accounting and Public Policy, 25, 2006, 485-497, at 492-493.
        184
            Exhibit 3 to the Duarte-Silva Report shows that the total dollar amounts outstanding
for loans to Messrs. Niebur and Hough ranged from $980,000 to $7.5 million during the Class
Period, exceeding the average outstanding balance of $924,031 found in this study.

                                                 88
               Oxley] Act, our results support the effectiveness of the loan
               prohibition provision, and suggest it will help to meet the Act’s
               objective.185

       188.    Gordon et al. (2004) study whether loans and other related party transactions

involving executive and non-executive board members (pre-Sarbanes-Oxley) are detrimental to

firm value, and whether there exists a correlation between the issuance of these loans and weak

corporate governance mechanisms.186 For the sample of 200 transactions involving loans

(median loan transaction amount of $2.2 million), the authors find “a strong negative relationship

between industry-adjusted returns and loans when we examine both the number and dollar

amount of related part transactions.”187 The authors also find a negative correlation between

measures of corporate governance strength and the existence of related party transactions “that

generally imply conflict of interest,” and conclude that:

               Taken together, the results from the corporate governance
               mechanisms tests and the industry-adjusted returns tests, indicate
               that shareholders do not benefit from, and in fact are harmed by
               related party transactions, showing strong support for the conflict
               of interest hypothesis. This effect is especially strong for loans to
               executives and non-executives (now prohibited under SOX) and the
               number of other transactions with non-executive directors, namely
               purchases of goods and services and direct services.188

       189.    Kohlbeck and Mayhew (2010) similarly study the effects of related party

transactions and loans to directors, officers and shareholders (pre-Sarbanes-Oxley) on market



       185
            See C. Cullinan, H. Du, and G. Wright, “A test of the loan prohibition of the Sarbanes-
Oxley Act: Are firms that grant loans to executives more likely to misstate their financial
results?” Journal of Accounting and Public Policy, 25, 2006, 485-497, at 495-496.
        186
            See E. Gordon, E. Henry, and D. Palia, “Related Party Transactions: Associations with
Corporate Governance and Firm Value,” Working Paper, August 2004.
        187
            See E. Gordon, E. Henry, and D. Palia, “Related Party Transactions: Associations with
Corporate Governance and Firm Value,” Working Paper, August 2004, at 4, 6, 50 (Table 7).
        188
            See E. Gordon, E. Henry, and D. Palia, “Related Party Transactions: Associations with
Corporate Governance and Firm Value,” Working Paper, August 2004, at 6-7 (emphasis added).

                                                89
valuations of publicly traded companies within the S&P 1500 Index.189 The authors find the

following:

               a) The market assigns both statistically and economically significantly lower
                  valuations to companies that engage in relatively simple related party
                  transactions, including loans to directors, officers and shareholders;190

               b) The market places less reliance on reported income and/or discounts the return
                  to shareholders from future income for firms that engage in related party
                  transactions, including loans to directors, officers and shareholders;191 and

               c) Firms that engage in related party transactions, including loans to directors,
                  officers and shareholders, experience marginally lower subsequent returns,
                  indicating that they are not being compensated due to increased perceived risk
                  and lower valuations.192,193

       190.    As can be seen above, empirical research has shown that related party

transactions, including loans to individuals in various senior leadership positions, are associated

with greater likelihood of financial misstatements, lower market valuations, less reliance on

reported income, and lower future stock-price performance. Duarte-Silva makes no reference to

this research which, in my opinion, directly contradicts his opinion that the alleged

misrepresentations relating to the Company’s failure to disclose the identities of the recipients of

       189
            See M. Kohlbeck and B. Mayhew, “Valuation of firms that disclose related party
transactions,” Journal of Accounting and Public Policy, 29, 2010, 115-137.
        190
            See M. Kohlbeck and B. Mayhew, “Valuation of firms that disclose related party
transactions,” Journal of Accounting and Public Policy, 29, 2010, 115-137, at 115-117, 125, and
134.
        191
            See M. Kohlbeck and B. Mayhew, “Valuation of firms that disclose related party
transactions,” Journal of Accounting and Public Policy, 29, 2010, 115-137, at 115-116, and 127-
128.
        192
            See M. Kohlbeck and B. Mayhew, “Valuation of firms that disclose related party
transactions,” Journal of Accounting and Public Policy, 29, 2010, 115-137, at 115-116, 129, and
134.
        193
            Unlike the prior to studies, Kohlbeck and Mayhew (2010) did not analyze whether the
size of the at-issue loans had an effect on their findings, in part, because “…Sarbanes-Oxley
banned all RP loans, not just loans over a specified dollar amount. This approach suggests that
Congress views all RP loans as problematic, not just their monetary impact.” See M. Kohlbeck
and B. Mayhew, “Valuation of firms that disclose related party transactions,” Journal of
Accounting and Public Policy, 29, 2010, 115-137, at 120-121.

                                                 90
the at-issue loans did not impact Farmland’s stock price during the Class Period. In fact, Duarte-

Silva testified at his deposition that he is unaware of the existence of this research:

                 Q       Okay. Are you aware of any research that discusses the
                 effect of related party transactions on firm value?

                 A       I am not.

                 Q       Okay are you aware of any research that discusses the
                 effect of related party loans on firm value?

                 A       I am not. But even if there was such research, I doubt it
                 that research would be about Farmland. I hesitate to draw
                 inferences from studies of hundreds of thousands of stocks into
                 Farmland.

                 Q      Okay. So you might be aware Mr. Edwards was deposed
                 about a month ago. Did you read Mr. Edwards transcript?

                 A       I skimmed through it and I did some keyword searches. I
                 didn’t read the whole thing.

                 Q       Okay. Well, you might [be] aware then, he discussed
                 during his deposition some research that showed that companies
                 that provide loans to executives have significant discounts to
                 valuation and they have lower future stock price performance.

                         Are you aware of his research?

                 A       I am not.

                 Q       Okay. Do you have any thoughts on it?

                 A        Because I haven’t seen it and examined what that research
                 is, I haven’t seen it cited here, that I recall at least, I didn’t review
                 it. I have to look.194

D. Duarte-Silva’s Opinion that the July 11, 2018 Stock-Price Reaction was Due to
   Confounding Information

       191.      When opining that there is no evidence that the alleged misrepresentations

affected Farmland’s stock price, Duarte-Silva argues that the Seeking Alpha Report contained

the following unrelated claims: i) Farmland overstated its revenue and AFFO; ii) Farmland had

       194
             See Duarte-Silva Dep., pp. 137:18-139:4 (emphasis added)

                                                    91
significantly overpaid for its properties; iii) Pittman’s valuation calculation for Farmland was

inappropriate; and iv) Farmland faced a significant risk of insolvency.195

       192.    Duarte-Silva then stated:

               I understand from reading analyst reports that investors were more
               concerned with various claims in the RF Post than with the
               allegations in the SAC, and that investors did not associate much
               of a value impact, if any at all, with the allegations concerning the
               risk of the Loan Program in the RF Post.196

       193.    I first note that, while Duarte-Silva opined that investors were “more concerned”

with the unrelated claims than the allegations in the Complaint, Duarte-Silva did not opine that

investors were unconcerned with these allegations. It would then follow that, according to

Duarte-Silva, at least some of the approximately 40% stock-price decline on the day was

attributable to the correction of misrepresentations alleged in the Complaint. After two short

paragraphs referencing passages from three analyst reports issued in the days following the

alleged corrective disclosures, however, Duarte-Silva then concludes that it is reasonable to

assume that it was these confounding allegations that were responsible for Farmland’s highly

statistically significant stock-price decline on July 11, 2018,197 effectively contradicting his prior

opinion.

       194.    Although it is my understanding that analyses of the extent to which confounding

information may have contributed to the stock-price decline following an alleged corrective

disclosure is typically not required at the class certification stage, I point out that the passages on

which Duarte-Silva relies contradict his second opinion. Specifically, Duarte-Silva references an




       195
           See Duarte-Silva Report, ¶93.
       196
           See Duarte-Silva Report, ¶94 (emphasis added).
       197
           See Duarte-Silva Report, ¶¶95-96.

                                                  92
article by Theflyonthewall.com which include quotes from two research analysts.198 The article

states in relevant part:

                ANALYST DEFENSE: Two analysts this morning jumped to the
                defense of Farmland Partners, with B. Riley FBR upgrading shares
                to Buy and Baird calling the stock a “Fresh Pick.” In a research
                note, B. Riley FBR analyst Craig Kucera cited valuation, telling
                investors that the Seeking Alpha article had “questionable”
                valuation assumptions and “nonexistent, in our view” concerns
                about solvency. Meanwhile, Baird analyst David Rodgers said the
                reaction in shares yesterday, aside from new-found shorts, reflects
                “the ongoing frustration of longer-term investors at a company that
                has been unable to deliver on a promise of delivering farmland
                returns to public investors.” However, Rodgers said he believes the
                negative Seeking Alpha article raised questions about Farmland’s
                loan program and valuation, “but may reach too far.” PRICE
                ACTION: In early trading, shares of Farmland Partners are up 17%
                to $6.18.199

        195.    As can be seen above, the passages above do not support Duarte-Silva’s opinion,

but instead contradict it. Indeed, the B. Riley FBR analyst’s opinion that the Seeking Alpha

Report had “questionable” valuation assumptions and that concerns of insolvency were

“nonexistent” (confounding allegation iii and iv) speaks to the credibility of these specific

allegations in the minds of the analysts. Likewise, because Farmland did not refute the identity

of the recipients of the loans in the Loan Program, the Baird analyst’s opinion that the Seeking

Alpha Report raised questions regarding the Loan Program and valuation, “but may reach too

far,” speaks to the credibility of the allegations beyond the identities of the recipients – i.e., the

overstatement of AFFO, valuation, and insolvency (confounding allegations i, iii, and iv). And,

that neither analyst was quoted discussing the allegation of overpayment for properties

(confounding allegation ii), speaks to the credibility of this allegation. Indeed, it is illogical to



        198
             See Duarte-Silva Report, ¶95.
         199
             See “09:49 EDT Farmland Partners bounces after analysts, company push back on
short...” Theflyonthewall.com, July 12, 2018, 9:49 am (emphasis added).

                                                   93
argue that these confounding allegations were responsible for the entirety of the highly

statistically significant stock-price decline on July 11, 2018, while simultaneously quoting

research analysts dismissing the credibility of these same allegations.200

       196.    A proper analysis of the extent to which the alleged misrepresentations (and

confounding allegations) impacted Farmland’s stock-price would require a comprehensive event

study analysis of the alleged corrective disclosure. This analysis would include a thorough

examination of the information content of:

               a) Farmland CEO’s interviews and public statements following the Seeking
                  Alpha Report in which he responded that there was “utterly no risk of
                  insolvency” for Farmland, that Farmland had not overpaid for properties, and
                  that rents were “in fact going up.”201

               b) Farmland’s July 11, 2018 after-hours press release “draw[ing] attention to
                  certain facts about the Company’s loan program that the article omitted and/or
                  misrepresented;”202

               c) Farmland’s July 17, 2018 press release providing detailed rebuttals of each of
                  the “main points” alleged in the Seeking Alpha Report;203 and

               d) Seeking Alpha’s July 19, 2018 report retracting certain allegations contained
                  in the July 11, 2018 Seeking Alpha Report.204

       197.    The analysis would then require a thorough examination of media and analyst

reports published in response to these events, as well as Farmland’s subsequent stock price




       200
            Duarte-Silva testified at his deposition that he agreed that the analysts he cited did not
seem to believe that the allegations regarding valuation and solvency. See Duarte-Silva Dep., pp.
142:17-143:4.
        201
            See “UPDATE 1-Farmland Partners shares skid on short seller report; CEO disputes
findings,” Reuters News, July 11, 2018, 4:28 pm.
        202
            See “Farmland Partners Inc. Responds to Unfounded Allegations,” PR Newswire, July
11, 2018, 5:54 pm.
        203
            See “Farmland Partners Provides Rebuttal to Inaccurate, Misleading and Anonymous
Internet Posting on Seeking Alpha,” PR Newswire, July 17, 2018, 9:05 am.
        204
            See “Farmland Partners: Loans To Related-Party Tenants Introduce Significant Risk
Of Insolvency - Shares Uninvestible,” SeekingAlpha.com, July 19, 2018.

                                                 94
reactions, to determine how this new information was perceived by the market.205 Duarte-Silva

does not attempt to perform a comprehensive event study analysis of these events.206 Instead, by

asserting that “it is more reasonable to conclude that Farmland’s share price declined on July 11,

2018 due to reasons other than those alleged in the SAC,” Duarte-Silva instead concludes,

without proper analysis, that none of the highly statistically significant stock-price decline

following the alleged corrective disclosure can be attributed to the revelation of the alleged

misrepresentations.207




       205
            For example, if the market viewed as both credible and economically material the
allegations that: i) Farmland incorrectly calculated AFFO by excluding preferred dividends; and
ii) Farmland inappropriately recognized loan interest revenue, and the credibility of these
allegations were not eroded by the Company’s prior rebuttals and/or media and analyst
commentary, then one would expect to see a statistically significant stock-price increase
following the July 19, 2018 Seeking Alpha report that retracted these allegations.
        206
            See, also, Duarte-Silva Dep., pp. 146:24-148:6 testifying that he did not perform an
event study of any of the information disclosed after the July 11, 2018 alleged corrective
disclosure.
        207
            See Duarte-Silva Report, ¶97.

                                                 95
I certify that, to the best of my knowledge and belief:

    the statements of fact contained in this report are true and correct;

    the reported analyses, opinions and conclusions are limited only by the reported
     assumptions and limiting conditions, and are my personal, unbiased professional
     analyses, opinions and conclusions;

    I have no present or prospective interest in the parties to this case, and I have no
     personal interest or bias with respect to the parties involved;

    my compensation is not contingent on an action or event resulting from the
     analyses, opinions or conclusions in, or the use of, this reply report.




       March 10, 2021
            Date                                              Gregg M. Edwards




                                         96
                                CERTIFICATE OF SERVICE

       I hereby certify that on March 10, 2021, I electronically filed the foregoing with the Clerk

of Court using the CM/ECF system, which will send notification of such filing to the e-mail

addresses denoted on the Court’s Electronic Mail Notice List.



                                             /s/ Jeffrey A. Berens
                                             Jeffrey A. Berens
                                             BERENS LAW LLC
                                             2373 Central Park Boulevard, Suite 100
                                             Denver, CO 80238-2300
                                             (303) 861-1764 (Telephone)
                                             jeff@jberenslaw.com




00612711;V6                                    47
